 

Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed on
March 19, 2020, among ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited
liability company (“Borrower”), ASHFORD INC., a Nevada corporation (“Parent”),
each lender party hereto (collectively, “Lenders”), certain of their respective
Subsidiaries party hereto as Guarantors, and BANK OF AMERICA, N.A., as
Administrative Agent (“Administrative Agent”).

 

R E C I T A L S

 

1.       Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement (as modified, amended, renewed, extended, and/or
restated, the “Credit Agreement”) dated as of March 1, 2018.

 

2.       The parties hereto desire to amend the Credit Agreement, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.       Terms and References. Unless otherwise stated in this Amendment (a)
terms defined in the Credit Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Credit Agreement’s
sections.

 

2.       Amendments to the Credit Agreement. On and as of the date hereof, the
Credit Agreement is hereby amended in its entirety (including schedules and
exhibits thereto) as set forth in Exhibit A attached hereto.

 

3.       Amendments to other Loan Documents.

 

(a)       All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.

 

(b)       Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.

 

4.       Conditions Precedent. This Amendment shall not be effective unless and
until:

 

(a)       Administrative Agent receives an original of this Amendment executed
by Borrower, Parent, Guarantors, Administrative Agent, and Lenders;

 

(b)        at least three (3) days prior to the Fourth Amendment Effective Date,
any Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party;

 

(c)       Administrative Agent receives a certificate of Responsible Officers of
each Loan Party evidencing formation and organization of such Loan Parties,
evidencing identity, authority and capacity of each Responsible Officer thereof
in connection with this Amendment and the other Loan Documents, and certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as Administrative Agent
may require;

 



Fourth Amendment and Consent to Credit Agreement

 



 

 

 

(d)       Administrative Agent receives evidence dated within 30 days as of the
date hereof that each Loan Party is validly existing, in good standing and
qualified to engage in business in its jurisdiction of formation and each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(e)       Administrative Agent receives a favorable opinion of Winston & Strawn
LLP, counsel to the Loan Parties, addressed to Administrative Agent and each
Lender, as to the matters set forth in the Credit Agreement, as amended hereby;

 

(f)        Administrative Agent receives a fully executed copy of that certain
Fourth Amendment to Intercompany Agreement dated as of the date hereof, by and
between Borrower and Advisor (the “Fourth Intercompany Amendment”); and

 

(g)       the representations and warranties in the Credit Agreement, as amended
by this Amendment, and each other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifiers set forth
therein) on and as of the date of this Amendment as though made as of the date
of this Amendment except to the extent that (i) any of them speak to a different
specific date or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement.

 

5.       Ratifications. Each of Borrower and Parent (a) ratifies and confirms
all provisions of the Loan Documents as amended by this Amendment, (b) ratifies
and confirms that all guaranties, assurances, and Liens granted, conveyed, or
assigned to Administrative Agent for the benefit of Lenders under the Loan
Documents are not released, reduced, or otherwise adversely affected by this
Amendment and continue to guarantee, assure, and secure full payment and
performance of the present and future obligations of Borrower, Parent and each
Guarantor under the Credit Agreement and the Loan Documents, and (c) agrees to
perform such acts and duly authorize, execute, acknowledge, deliver, file, and
record such additional documents, and certificates as Administrative Agent may
request in order to create, perfect, preserve, and protect those guaranties,
assurances, and Liens.

 

6.       Representations. Each of Borrower and Parent represents and warrants to
Administrative Agent and Lenders that as of the date of this Amendment: (a) this
Amendment has been duly authorized, executed, and delivered by Borrower, Parent,
and each Guarantor; (b) no action of, or filing with, any governmental authority
is required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance by Borrowers, Parent, or Guarantors of this
Amendment; (c) the Loan Documents, as amended by this Amendment, are valid and
binding upon Borrower, Parent, and Guarantors and are enforceable against
Borrower, Parent, and Guarantors in accordance with their respective terms,
except as limited by Debtor Relief Laws; (d) the execution, delivery, and
performance by Borrower, Parent, and Guarantors of this Amendment does not
require the consent of any other Person and do not and will not constitute a
violation of any laws, agreements, or understandings to which Borrower, Parent,
or any Guarantor is a party or by which Borrower, Parent, or any Guarantor is
bound; (e) all representations and warranties in the Loan Documents are true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) except (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date or (ii) the facts on which any of
them were based have been changed by transactions contemplated or permitted by
the Credit Agreement; and (f) no Default exists.

 



Fourth Amendment and Consent to Credit Agreement



 



-2-

 

 

7.       Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.

 

8.       Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment shall be subject to the provisions
regarding choice of law, submission to jurisdiction, waiver of venue, service of
process, and waiver of jury trial set forth in Section 11.14 and 11.15 of the
Credit Agreement, and such provisions are incorporated herein by this reference,
mutatis mutandis, (d) if any part of this Amendment is for any reason found to
be unenforceable, all other portions of it nevertheless remain enforceable, and
(e) this Amendment may be executed in any number of counterparts (originals or
facsimile copies followed by original executed counterparts within two (2)
Business Days, but the failure to deliver original executed counterparts shall
not affect the validity, enforceability, and binding effect of this Amendment)
with the same effect as if all signatories had signed the same document, and all
of those counterparts must be construed together to constitute the
same document. Borrower shall pay the reasonable fees and expenses of counsel
for Administrative Agent incurred in connection with this Amendment in
accordance with Section 11.04 of the Credit Agreement.

 

9.       Release. The Loan Parties hereby acknowledge that, as of the date
hereof, the Obligations under the Credit Agreement and under the other Loan
Documents are absolute and unconditional without any right of rescission,
setoff, counterclaim, defense, offset, cross-complaint, claim or demand of any
kind or nature from Administrative Agent. Borrower and Parent hereby voluntarily
and knowingly release and forever discharge agents, employees, successors, and
assigns (collectively, the “Released Parties”) from all possible claims,
demands, actions, causes of action, damages, costs, expenses, and liabilities
whatsoever arising from or whether known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the date hereof
which any Loan Party may now or hereafter have against the Released Parties, if
any, and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
any contracting for, charging, taking, reserving, collecting, or receiving
interest in excess of the highest lawful rate applicable.

 

10.       Entireties. The Credit Agreement as amended by this Amendment
represents the final agreement among the parties about the subject matter of the
Credit Agreement as amended by this Amendment and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

 

11.       Parties. This Amendment binds and inures to Borrower, Parent,
Administrative Agent, each Lender, and their respective successors and permitted
assigns.

 

12.       Consent to Inter-Company Loan Agreement Amendment. Administrative
Agent acknowledges receipt of the Fourth Intercompany Amendment and hereby
consents to the execution thereof and the consummation of the transactions
contemplated thereby.

 

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 



Fourth Amendment and Consent to Credit Agreement



 



-3-

 

 

EXECUTED as of the date first stated above.

 

 

BORROWER:

 

ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited liability company

 

By: Ashford OAINC Inc., its manager           By: /s/  Robert G. Haiman    
Name: Robert G. Haiman     Title: Executive Vice President, General Counsel, and
Secretary  

 

PARENT:

 

ASHFORD INC., a Nevada corporation

 

 

By: /s/  Robert G. Haiman     Name: Robert G. Haiman     Title: Executive Vice
President, General Counsel, and Secretary  

 



Signature Page to

Fourth Amendment and Consent to Credit Agreement



 





 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent           By: /s/  Suzanne E.
Pickett     Suzanne E. Pickett     Senior Vice President  

 

Signature Page to

Fourth Amendment and Consent to Credit Agreement

 





 

 

LENDER:

 

BANK OF AMERICA, N.A., as a Lender           By: /s/  Suzanne E. Pickett    
Suzanne E. Pickett     Senior Vice President  

 

Signature Page to

Fourth Amendment and Consent to Credit Agreement

 





 

 

 

To induce the Administrative Agent and Lenders to enter into this Amendment, the
undersigned (a) consents and agrees to the Amendment’s execution and delivery,
(b) ratifies and confirms that all guaranties, assurances, and liens granted,
conveyed, or assigned to Administrative Agent and Lenders under the Loan
Documents are not released, diminished, impaired, reduced, or otherwise
adversely affected by the Amendment and continue to guarantee, assure, and
secure the full payment and performance of all present and future Obligations,
(c) agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional guaranties, assignments, security
agreements, deeds of trust, mortgages, and other agreements, documents,
instruments, and certificates as Administrative Agent may reasonably deem
necessary or appropriate in order to create, perfect, preserve, and protect
those guaranties, assurances, and liens, (d) waives notice of acceptance of this
consent and agreement, which consent and agreement binds the undersigned and its
successors and permitted assigns and inures to the Administrative Agent and
Lenders and their respective successors and permitted assigns, and (e) ratifies
and confirms the release contained in Section 9 herein.

 

GUARANTORS:

 

ASHFORD ADVISORS, INC., a Delaware corporation

 

By: /s/  Robert G. Haiman    Name: Robert G. Haiman     Title: President  

 

ASHFORD HOSPITALITY ADVISORS LLC, a Delaware limited liability company

 

By: /s/  Deric Eubanks      Name: Deric Eubanks     Title: Chief Financial
Officer  

 

ASHFORD LENDING CORPORATION, a Delaware corporation

 

By: /s/  Deric Eubanks     Name: Deric Eubanks     Title: President  

 



 

 

 

LISMORE CAPITAL LLC, a Delaware limited liability company

 

By: /s/  Deric Eubanks     Name: Deric Eubanks     Title: President  

 

AINC KALIBRI HOLDCO LLC, a Delaware limited liability company

 

By: /s/  Robert G. Haiman     Name: Robert G. Haiman     Title: Executive Vice
President and Secretary  

 

ASHFORD OAINC II INC., a Maryland corporation

 

By: /s/  Robert G. Haiman     Name: Robert G. Haiman     Title: Executive Vice
President, General Counsel and Secretary  

 

ASHFORD OAINC, INC., a Maryland corporation

 

By: /s/  Robert G. Haiman     Name: Robert G. Haiman     Title: Executive Vice
President, General Counsel and Secretary  

 

PREMIER PROJECT MANAGEMENT LLC, a Maryland limited liability company

 

By: /s/  Robert G. Haiman     Name: Robert G. Haiman     Title: Executive Vice
President and Secretary  

 



 

 

 

 



 

 

CREDIT AGREEMENT

 

Dated as of March 1, 2018

 

among

 

ASHFORD HOSPITALITY HOLDINGS LLC,
as the Borrower,

 

ASHFORD INC.,
as the Parent,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner

 

 

 



 

 

 

TABLE OF CONTENTS

 





Section  Page     Article I. Definitions and Accounting Terms 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 25 1.03 Accounting Terms. 26 1.04
Rounding 27 1.05 Times of Day; Interest Rates 27 Article II. The Commitments and
Credit Extensions 27 2.01 The Loans 27 2.02 Borrowings, Conversions and
Continuations of Loans 27 2.03 [Reserved] 28 2.04 Prepayments 29 2.05
Termination or Reduction of Commitments 29 2.06 Repayment of Loans 29 2.07
Interest 30 2.08 Fees 30 2.09 Computation of Interest and Fees; Retroactive
Adjustments of Applicable Margin 31 2.10 Evidence of Debt. 31 2.11 Payments
Generally; Administrative Agent’s Clawback 32 2.12  Sharing of Payments by
Lenders 33 2.13 [Reserved] 34 2.14 [Reserved] 34 2.15 [Reserved] 34 2.16
Defaulting Lenders 34       Article III. Taxes, Yield Protection and Illegality
35 3.01 Taxes 35 3.02 Illegality 40 3.03 Inability to Determine Rates 40 3.04
Increased Costs; Reserves on Eurodollar Rate Loans 42 3.05 Compensation for
Losses 43 3.06 Mitigation Obligations; Replacement of Lenders 44 3.07 Survival
44       Article IV. Conditions Precedent To Credit Extensions 45 4.01
Conditions of Initial Credit Extension 45 4.02 Conditions to All Credit
Extensions 47       Article V. Representations and Warranties 48 5.01 Existence,
Qualification and Power 48 5.02 Authorization; No Contravention 48 5.03
Governmental Authorization; Other Consents 48 5.04 Binding Effect 48 5.05
Financial Statements; No Material Adverse Effect 48 5.06 Litigation 49 5.07 No
Default 49 5.08 Ownership of Property; Liens; Investments 49

 



i 

 

 

5.09 Environmental Compliance 50 5.10 Insurance 50 5.11 Taxes 50 5.12 ERISA
Compliance 51 5.13 Subsidiaries; Equity Interests; Loan Parties 52 5.14 Margin
Regulations; Investment Company Act 52 5.15 Disclosure 52 5.16 Compliance with
Laws 53 5.17 Taxpayer Identification Number 53 5.18 Intellectual Property;
Licenses, Etc 53 5.19 Solvency 53 5.20 Casualty, Etc 53 5.21 Labor Matters 53
5.22 Collateral Documents 53 5.23 OFAC 53 5.24 Nature of Business 54 5.25
Anti-Corruption Laws 54 5.26 EEA Financial Institutions 54 5.27 Advisory
Agreements 54 5.28 Covered Entities 54       Article VI. Affirmative Covenants
55 6.01 Financial Statements 55 6.02 Certificates; Other Information 55 6.03
Notices 57 6.04 Payment of Obligations 58 6.05 Preservation of Existence, Etc 58
6.06 Maintenance of Properties 58 6.07 Maintenance of Insurance 58 6.08
Compliance with Laws 58 6.09 Books and Records 59 6.10 Inspection Rights 59 6.11
Use of Proceeds 59 6.12 Covenant to Guarantee Obligations and Give Security 59
6.13 Compliance with Environmental Laws 60 6.14 Further Assurances 60 6.15
Compliance with Terms of Leaseholds 60 6.16 Lien Searches 61 6.17 Material
Contracts 61 6.18 [Reserved] 61 6.19 Maintenance of Listing 61 6.20
Anti-Corruption Laws; Sanctions 61 6.21 Inter-Company Debt Documents 61 6.22
Advisory Agreements 61 6.23 Deposit Accounts 61 6.24 Advisory Agreement Escrow
Account 62       Article VII. Negative Covenants 62 7.01 Liens 62 7.02
Indebtedness 63 7.03 Investments 64

 



ii 

 

 

7.04 Fundamental Changes 64 7.05 Dispositions 65 7.06 Restricted Payments 66
7.07 Change in Nature of Business 66 7.08 Transactions with Affiliates 66 7.09
Burdensome Agreements 66 7.10 Use of Proceeds 66 7.11 Financial Covenants 66
7.12 Amendments of Organization Documents 67 7.13 Accounting Changes 67 7.14
Sanctions 67 7.15 Anti-Corruption Laws 67 7.16 Advisory Agreements 67 7.17
Amendments or Modifications of Preferred Interests 67       Article VIII. Events
of Default and Remedies 67 8.01 Events of Default 67 8.02 Remedies Upon Event of
Default 70 8.03 Application of Funds 70       Article IX. Administrative Agent
71 9.01 Appointment and Authority 71 9.02 Rights as a Lender 72 9.03
 Exculpatory Provisions 72 9.04 Reliance by Administrative Agent 72 9.05
Delegation of Duties 73 9.06 Resignation of Administrative Agent 73 9.07
Non-Reliance on Administrative Agent and Other Lenders 74 9.08 No Other Duties,
Etc 74 9.09 Administrative Agent May File Proofs of Claim 74 9.10 Collateral and
Guaranty Matters 75 9.11 Releases 76 9.12 Secured Hedge Agreements 76 9.13 ERISA
77       Article X. Continuing Guaranty 79 10.01 Guaranty 79 10.02 Rights of
Lenders 79 10.03 Certain Waivers 79 10.04 Obligations Independent 79 10.05
Subrogation 79 10.06 Termination; Reinstatement 80 10.07 Subordination 80 10.08
Stay of Acceleration 80 10.09 Condition of Borrower 80       Article XI.
Miscellaneous 80 11.01 Amendments, Etc 80 11.02 Notices; Effectiveness;
Electronic Communication 82 11.03 No Waiver; Cumulative Remedies; Enforcement 83
11.04 Expenses; Indemnity; Damage Waiver 84

 



iii 

 

 

11.05 Payments Set Aside 86 11.06 Successors and Assigns 86 11.07 Treatment of
Certain Information; Confidentiality 90 11.08 Right of Setoff 91 11.09 Interest
Rate Limitation 91 11.10 Counterparts; Integration; Effectiveness 91 11.11
Survival of Representations and Warranties 92 11.12 Severability 92 11.13
Replacement of Lenders 92 11.14 Governing Law; Jurisdiction; Etc. 93 11.15
Waiver of Jury Trial 94 11.16 No Advisory or Fiduciary Responsibility 94 11.17
Electronic Execution of Assignments and Certain Other Documents 95 11.18 USA
PATRIOT Act 95 11.19 Time of the Essence 95 11.20 Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 95 11.21 ENTIRE AGREEMENT 96 11.22
Acknowledgement Regarding Any Supported QFCs 96

 

SCHEDULES

 

2.01 Commitments and Applicable Percentage 5.06 Litigation 5.08(b) Existing
Liens 5.08(c) Owned and Ground Leased Real Property 5.08(d) Existing Investments
5.09 Environmental Matters 5.12(d) ERISA Matters 5.13 Subsidiaries and Other
Equity Investments; Loan Parties 5.18 Intellectual Property Matters 7.092
Existing Indebtedness 7.09 Burdensome Agreements 11.02 Administrative Agent’s
Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A Committed Loan Notice B Note C Compliance Certificate D-1 Assignment and
Assumption D-2 Administrative Questionnaire E Guaranty F Pledge and Security
Agreement G Opinion Matters – Counsel to Loan Parties H U.S. Tax Compliance
Certificates I Solvency Certificate

 



iv 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 1, 2018, among
ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), Ashford Inc., a Nevada corporation, formerly known as Ashford
Nevada Holding Corp., a Nevada corporation (the “Parent”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent.

 

Preliminary Statements

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01           Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Act” has the meaning specified in Section 11.18.

 

“Administrative Agent” means Bank of America (as hereafter defined) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule  11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Advisor” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Advisory Agreements” means, collectively, the Braemar Advisory Agreement, the
Hospitality Trust Advisory Agreement, and any similar agreements for advisory
services executed by Parent or any of its Subsidiaries, and “Advisory Agreement”
means any one of the Advisory Agreements.

 

“Advisory EBITDA” means Consolidated EBITDA, excluding any Consolidated EBITDA
derived from, or attributable to, any Ancillary Service Business.

 

“Advisory Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that is
recourse to Parent or any other Loan Party less Unrestricted Cash held by Parent
or any other Loan Party, each as of such date to (b) Advisory EBITDA for the
period of the four (4) fiscal quarters most recently ended. For the avoidance of
doubt, the Inter-Company Debt shall not be included in the calculation of the
Advisory Leverage Ratio.

 

“Advisory Subsidiary” means any Subsidiary of Parent that is not an Ancillary
Service Subsidiary and, for the avoidance of doubt, shall always include Advisor
and each other Subsidiary of Parent that is party to an Advisory Agreement.

 



 

 

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Fourth Amendment Effective Date equal $35,000,000.

 

“Agreement” means this Credit Agreement.

 

“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.

 

“Amortization Amount” means, for any Payment Date, an amount equal to one and
one quarter percent (1.25%) of the Outstanding Amount as of the last day of the
Availability Period (after giving effect to any Loans advanced on such last
day); provided, however, that if the Consolidated Fixed Charge Coverage Ratio as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered hereunder preceding such Payment Date is less
than the Required Consolidated Fixed Charge Coverage Ratio, then the
Amortization Amount for such Payment Date shall be an amount equal to five
percent (5.0%) of the Outstanding Amount as of the last day of the Availability
Period (after giving effect to any Loans advanced on such last day).

 

“Ancillary Service Business” means any Investment or business held by Ashford
Hospitality Services, LLC or any Person that is, or is expected to be, a
Subsidiary of Ashford Hospitality Services, LLC.

 

“Ancillary Service Subsidiary” means any of Ashford Hospitality Services, LLC,
any of its Subsidiaries, or any other Subsidiary that provides or is expected to
provide services, as an independent contractor, to a Person qualifying for
treatment as a “real estate investment trust” under the Code (or any of its
Subsidiaries, including any taxable REIT subsidiary of such Person).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by (a) at any time during the Availability Period, such Lender’s
Commitment at such time, as any such Applicable Percentage may be adjusted as
provided in Section 2.16 and (b) thereafter, the principal amount of such
Lender’s outstanding Loans at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Advisory Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Margin Pricing
Level  Advisory Leverage
Ratio   Eurodollar
Rate  Base Rate  1   <1.50x   3.00%  2.00% 2   ³1.50x   3.25%  2.25%

 



2

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Advisory Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 2 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Margin in effect from the
Fourth Amendment Effective Date until adjusted as set forth above shall be set
at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.09(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by investment advisors that are Affiliates.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Fourth Amendment
Effective Date to the earliest of (a) June 18, 2020, and (b) the date of
termination of the commitment of each Lender to make Loans pursuant to Section
8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 



3

 

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” has the meaning specified in Section 11.22(b).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Braemar” means Braemar Hotels & Resorts Inc., a Maryland corporation, formerly
known as Ashford Hospitality Prime, Inc., a Maryland corporation.

 

“Braemar Advisory Agreement” means that certain Fifth Amended and Restated
Advisory Agreement dated as of April 23, 2018, by and among Advisor and Braemar,
as amended by that certain Enhanced Return Funding Program Agreement and
Amendment No. 1 to the Fifth Amended and Restated Advisory Agreement dated as of
January 15, 2019, and as may be further amended, modified, renewed, extended,
restated, or replaced from time to time.

 



4

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

 

(a)       readily marketable obligations issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

(b)       time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)       commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof; and

 

(d)       Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 



5

 

 

“Change of Control” means an event or series of events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), other than Monty
Bennett or Archie Bennett or a trust limited partnership, limited liability
company or other similar entity established or owned by Monty Bennett or Archie
Bennett to hold equity securities of the Parent (so long as, in each case and
after giving effect to any such transaction, at least one (1) class of common
shares of Parent are publicly traded on a national exchange described in Section
6.19) directly or indirectly, of 35% or more of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right);

 

(b)       during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)       the Parent shall cease, directly or indirectly, to Control the
Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Inter-Company Assignment, each of the collateral assignments, security
agreements, pledge agreements, any amendments or supplements thereto or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
relates to any of the foregoing or creates or purports to create a Lien in favor
of the Administrative Agent for the benefit of the Secured Parties.

 



6

 

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Commitment.”

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or in such other form as may be agreed by Borrower and Administrative
Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to the Consolidated Parties on a
consolidated basis for any period (without duplication), Consolidated Net Income
(loss) for such period determined on a consolidated basis, in accordance with
GAAP, exclusive of the following (but only to the extent included in the
determination of such Consolidated Net Income (loss)): (a) depreciation and
amortization (but as to Capitalized Leases included as an asset, only
depreciation in accordance with GAAP in effect as of the Closing Date); (b)
Consolidated Interest Charges; (c) income tax expense; (d) extraordinary or
non-recurring gains and losses and unrealized gains and losses; and (e) other
non-cash items, including without limitation, non-cash impairment charges, any
changes in the fair market value of any Swap Contracts and deferred compensation
expense for officers and employees, severance, and amortization of equity-based
compensation.

 

“Consolidated Debt Service Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated Interest
Charges and (ii) the aggregate principal amount of all regularly scheduled
principal payments or redemptions or similar acquisitions for value of
outstanding Consolidated Funded Indebtedness (including, for purposes hereof,
scheduled reductions in commitments (but not the termination of the Commitments
under the Inter-Company Loan Agreement), but excluding any regularly scheduled
principal payments on any such Consolidated Funded Indebtedness which pays such
Consolidated Funded Indebtedness in full, but only to the extent that the amount
of such final payment is greater than the scheduled principal payment
immediately preceding such final payment), in each case, of or by Consolidated
Parties on a consolidated basis for the period of the four (4) fiscal quarters
most recently ended. For the avoidance of doubt, no payments of principal on
account of the Inter-Company Debt shall be included in the calculation of
Consolidated Debt Service Coverage Ratio.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a)(i) Consolidated EBITDA, plus (ii) rentals payable under leases
of real or personal, or mixed, property, less (iii) the aggregate amount of all
recurring maintenance capital expenditures to (b) the sum of (i) Consolidated
Interest Charges, (ii) the aggregate principal amount of all regularly scheduled
principal payments or redemptions or similar acquisitions for value of
outstanding Consolidated Funded Indebtedness (including, for purposes hereof,
scheduled reductions in commitments (but not the termination of the Commitments
under the Inter-Company Loan Agreement), but excluding any regularly scheduled
principal payments on any such Consolidated Funded Indebtedness which pays such
Consolidated Funded Indebtedness in full, but only to the extent that the amount
of such final payment is greater than the scheduled principal payment
immediately preceding such final payment), (iii) rentals payable under leases of
real or personal, or mixed, property, other than lease payments under the
Marietta Lease, (iv) the aggregate amount of all Restricted Payments (including,
without limitation, with respect to the Preferred Interests) and (v) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash,
in each case, of or by Consolidated Parties on a consolidated basis for the
period of the four (4) fiscal quarters most recently ended. For the avoidance of
doubt, no payments of principal on account of the Inter-Company Debt shall be
included in the calculation of Consolidated Fixed Charge Coverage Ratio.

 



7

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis (other than
trade debt incurred in the ordinary course of business not past due for more
than ninety (90) days), whether current or long-term, for borrowed money
(including all obligations hereunder and under the other Loan Documents) and all
obligations of the Consolidated Parties on a consolidated basis evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness of the Consolidated Parties on a consolidated basis,
(c) all obligations of the Consolidated Parties on a consolidated basis arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations of the Consolidated Parties on a consolidated basis in respect of
forward purchase agreements or the deferred purchase price of any property or
services (other than trade accounts payable in the ordinary course of business),
in each case evidenced by a binding agreement, (e) Attributable Indebtedness of
the Consolidated Parties on a consolidated basis in respect of Capitalized
Leases and Synthetic Lease Obligations (the amount of a Capitalized Lease is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet prepared in accordance with GAAP, as GAAP is in effect as of the
Closing Date), (f) obligations (which will increase Consolidated Funded
Indebtedness) and assets (which will decrease Consolidated Funded Indebtedness)
under any Swap Contract or foreign currency hedge, in an amount equal to the
Swap Termination Value thereof (net of any cash or Cash Equivalents posted as
collateral for such Swap Contracts), (g) without duplication, all Guarantees of
the Consolidated Parties on a consolidated basis with respect to outstanding
Consolidated Funded Indebtedness of the types specified in clauses (a) through
(f) above of Persons other than the Parent or any Subsidiary (or Subsidiary
thereof), and (h) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Parent or such Subsidiary.
For the avoidance of doubt, Consolidated Funded Indebtedness shall not include
any Indebtedness owed by any Consolidated Party to another Consolidated Party
(including the Inter-Company Debt).

 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis, in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties on a consolidated basis with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, as GAAP is in effect
as of the Closing Date. For the avoidance of doubt, no interest attributable to
the Inter-Company Debt shall be included in the calculation of Consolidated
Interest Charges.

 

“Consolidated Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four (4) fiscal quarters most
recently ended. For the avoidance of doubt, the Inter-Company Debt shall not be
included in the calculation of the Consolidated Leverage Ratio.

 



8

 

 

“Consolidated Net Income” means, for any period, the net income of the
Consolidated Parties on a consolidated basis (excluding extraordinary gains and
extraordinary losses and excluding gains and losses from the sale of assets and
any net income derived from the Inter-Company Debt) for such period, calculated
in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis, Shareholders’ Equity on that date;
provided, however, that there shall be excluded from the calculation of
“Consolidated Net Worth” (i) any effects resulting from the application of FASB
ASC No. 715: Compensation – Retirement Benefits, including any change in value
from time to time of any deferred compensation plans, (ii) the effects of any
offsetting liability to contingent consideration obligations arising out of an
acquisition and (iii) the effects of any Indebtedness owed by any Consolidated
Party to another Consolidated Party (including the Inter-Company Debt) to the
extent not otherwise eliminated in the consolidated financial statements of the
Consolidated Parties. Consolidated Net Worth shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Advisor shall
not Control or be deemed to Control AHT or Braemar by reason of the Advisory
Agreements.

 

“Covered Entity” has the meaning specified in Section 11.22(b).

 

“Covered Party” has the meaning specified in Section 11.221.01(a).

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum.

 

“Default Right” has the meaning specified in Section 11.22(b).

 



9

 

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to fund all or any portion of its Loans within two (2) Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) (including any sale and leaseback
transaction) of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



10

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections  11.06(b)(iii) and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests) in
such Person, all of the securities convertible into or exchangeable for shares
of capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or the Parent within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 



11

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower, the Parent or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower,
the Parent or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent
to terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower, the Parent or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first (1st) day of such Interest
Period) with a term equivalent to such Interest Period;

 

(b)                for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two (2) Business Days prior to such date for U.S. Dollar
deposits with a term of one (1) month commencing that day; and

 

(c)                if the Eurodollar Rate shall be less than zero (0), such rate
shall be deemed zero (0) for purposes of this Agreement.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means any Subsidiary of Parent that (a) holds title to or
beneficially owns assets which have an aggregate fair market value of less than
$10,000, (b) is an Ancillary Service Subsidiary, (c) is, or is expected to be,
prohibited from guaranteeing the Indebtedness of any other Person, or prohibited
from having its Equity Interests pledged, as applicable, pursuant to any
document, instrument, or agreement of such Subsidiary, or its organizational
documents, solely in connection with any Key Money Investment or pursuant to the
terms of any Indebtedness of such Subsidiary, (d) Kylemore Holdings LLC, a
Delaware limited liability company, and Ashford Securities LLC, a Delaware
limited liability company, so long as they are, or are expected to be,
prohibited from (or rendered unable to carry on their business in the ordinary
course by) guaranteeing Indebtedness of another Person, or prohibited from (or
rendered unable to carry on their business in the ordinary course by) having
their Equity Interests pledged, as applicable, pursuant to applicable Laws
(including FINRA), or (e) is a Subsidiary of any of the foregoing. A Subsidiary
shall no longer be considered an Excluded Subsidiary when it ceases to be
subject to the circumstances or restrictions which caused it to be an Excluded
Subsidiary. Notwithstanding anything in this definition to the contrary, in no
event will Borrower, Advisor, or any Advisory Subsidiary that is party to an
Advisory Agreement ever be considered an Excluded Subsidiary.

 



12

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor (other than the
Parent), any Swap Obligation if, and to the extent that, all or a portion of the
Subsidiary Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest or lien to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Sections 22 and 24 of the Subsidiary Guaranty, as applicable, and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Subsidiary Guaranty, or a grant by such Guarantor of a
security interest or lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty, security
interest, or lien is or becomes excluded in accordance with the first sentence
of this definition. A Swap Obligation that is an Excluded Swap Obligation with
respect to a particular Guarantor shall not be an Excluded Swap Obligation with
respect to any other Loan Party unless that Swap Obligation is an Excluded Swap
Obligation with respect to such other Loan Party pursuant to the first sentence
of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii), (a)
(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Advisory Agreements” means, collectively, the Braemar Advisory
Agreement and the Hospitality Trust Advisory Agreement, and “Existing Advisory
Agreement” means any one of the Existing Advisory Agreements.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 



13

 

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” means that certain Arrangement and Agency Fee Letter, dated as of
March 1, 2018, among the Borrower, the Administrative Agent, and the Arranger.

 

“FINRA” means the Financial Industry Regulatory Authority, and its successors.

 

“Fourth Amendment Effective Date” means March 19, 2020.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 



14

 

 

“Guarantors” means, collectively, (a) the Parent, (b) all Subsidiaries of the
Parent that have executed the Subsidiary Guaranty (or an addendum thereto in the
form attached to the Subsidiary Guaranty) or any Collateral Document; provided
that “Guarantors” shall not include (i) all Subsidiaries of the Borrower that
have been released from the Subsidiary Guaranty or that are not required to
execute a Guaranty pursuant to the terms of this Agreement, (ii) Excluded
Subsidiaries, and (iii) any CFC or a Subsidiary that is held directly or
indirectly by a CFC.

 

“Guaranties” means, collectively, (a) the Subsidiary Guaranty, (b) the Guarantee
provided by the Parent pursuant to Article X, and (c) each other guaranty and
guaranty supplement delivered pursuant to Section 6.12; and “Guaranty” means any
one of the Guaranties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party permitted under Article VI and Article VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.

 

“Hospitality Trust Advisory Agreement” means that certain Amended and Restated
Advisory Agreement dated as of June 10, 2015, by and among Advisor and AHT, as
amended by that certain Enhanced Return Funding Program Agreement and Amendment
No. 1 to the Amended and Restated Advisory Agreement dated as of June 26, 2018,
and as may be further amended, modified, renewed, extended, restated, or
replaced from time to time.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)       net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than ninety (90) days);

 



15

 

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)       all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;

 

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any return of capital payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, but excluding any such obligations
(i) to the extent the obligation may be satisfied by the issuance of any Equity
Interests in such Person or any other Person or (ii) constituting an Investment,
including any purchase agreement to acquire a new Subsidiary; and

 

(h)       all Guarantees of such Person in respect of any of the foregoing
(other than Guarantees limited to customary non-recourse carve-outs,
environmental related indemnities, and completion of capital replacements or
repairs).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Inter-Company Assignment” means the Assignment of Note and Liens dated the date
hereof, executed by Borrower, Advisor, and Administrative Agent.

 

“Inter-Company Loan Agreement” means the Credit Agreement dated the date hereof,
by and between Advisor, as borrower, and Borrower, as lender.

 

“Inter-Company Debt” means the obligations, indebtedness, and liabilities of
Advisor as evidenced by the Inter-Company Debt Documents.

 



16

 

 

“Inter-Company Debt Documents” means the Inter-Company Loan Agreement and all
other “Loan Documents” as defined in the Inter-Company Loan Agreement.

 

“Inter-Company Note” means the Note dated the date hereof, executed by Advisor,
as borrower, and payable to the order of Borrower, as lender, in the maximum
principal amount of $35,000,000.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or as automatically continued pursuant to the
provisions of Section 2.02(a) hereof; provided that:

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)       no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount of equity actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Key Money Investment” means (a) with respect to AHT and its Subsidiaries, an
“Enhanced Return Investment” as defined in the Hospitality Trust Advisory
Agreement, (b) with respect to Braemar and its Subsidiaries, a “Enhanced Return
Investment” as defined in the Braemar Advisory Agreement, and (c) with respect
to any other Person for which Advisor or its Affiliate externally advises
pursuant to an Advisory Agreement executed after the date hereof, a “Key Money
Investment” or an “Enhanced Return Investment” as defined substantially similar
to the definition of “Key Money Investment” or "Enhanced Return Investment" in
the Existing Advisory Agreements as of the Third Amendment Effective Date.

 



17

 

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, and (e) the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 



18

 

 

“Marietta Lease” means that certain Lease dated as of March 1, 2008, by and
between The City of Marietta, Georgia, as agent for Downtown Marietta
Development Authority and Marietta Leasehold, L.P., as amended.

 

“Material Adverse Effect” means (a)  a material adverse effect upon the
operations, performance, business, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower or any other Loan Party taken as a
whole to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any material provision of any Loan
Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means March 19, 2024 provided, however, that if such date is not
a Business Day, then the Maturity Date shall be the next succeeding Business
Day, unless such Business Day falls in another calendar month, in which case the
Maturity Date shall be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, the Parent or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower, the Parent or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.

 



19

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means on any date the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Payment Date” means the last Business Day of each March, June, September and
December.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower, the Parent and any ERISA Affiliate or with respect to which the
Borrower, the Parent or any ERISA Affiliate has any liability and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

 



20

 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower, the
Parent or any ERISA Affiliate or any such Plan to which the Borrower, the Parent
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Equity” means the Pledged Equity as defined in Section 1 of the
Security Agreement.

 

“Preferred Interests” means the Series D Convertible Preferred Stock, par value
$0.001 per share of Parent, together with any other preferred Equity Interests
issued in connection therewith or in substitution thereof.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC Credit Support” has the meaning specified in Section 11.22.

 

“QFC” has the meaning specified in Section 11.22(b).

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

 

“Required Consolidated Fixed Charge Coverage Ratio” means a Consolidated Fixed
Charge Coverage Ratio (a) commencing with the fiscal quarter ending September
30, 2021 through and including the fiscal quarter ending December 31, 2021,
greater than or equal to 1.00 to 1.00, (b) commencing with the fiscal quarter
ending March 31, 2022 through and including the fiscal quarter ending December
31, 2022, greater than or equal to 1.05 to 1.00, and (c) commencing with the
fiscal quarter ending March 31, 2023 and at all times thereafter, greater than
or equal to 1.10 to 1.00.

 



21

 

 

“Required Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of the (a) Outstanding Amount and (b) unused Aggregate
Commitments. The Outstanding Amount and unused Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other executive
officer of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding dividends and distributions payable
in equity interests) with respect to any capital stock or other Equity Interest
of the Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent’s shareholders, partners or members (or the equivalent Person
thereof).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment Effective Date” means June 26, 2018.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
Article VII that is entered into by and between any Loan Party and any Hedge
Bank that expressly provides that it is secured by the Collateral.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks under any Secured Hedge Agreement, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 



22

 

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Shareholders’ Equity” means, as of any date of determination, the consolidated
shareholders’ equity of the Consolidated Parties as of that date determined in
accordance with GAAP.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. As used in this Agreement, the Borrower shall be deemed a
Subsidiary of Parent. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guaranty” means the Guaranty made by the Guarantors (other than the
Parent) in favor of the Secured Parties, substantially in the form of Exhibit E.

 

“Supported QFC” has the meaning specified in Section 11.22.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other netting or master agreement (any such
netting or master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 



23

 

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Third Amendment Effective Date” means January 15, 2019.

 

“Threshold Amount” means $5,000,000.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kington Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 



24

 

 

“Unrestricted Cash” means, as of any date of determination, without duplication,
all “cash and cash equivalents”, but specifically excluding any amounts
representing “restricted cash”, each as set forth on the consolidated balance
sheet of the Parent.

 

“Unused Rate” means a percentage rate per annum equal to 0.40%.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3) or (4).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02           Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

   (a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 



25

 

 

   (b)             In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

   (c)             Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03           Accounting Terms.

 

   (a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

 

   (b)             Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required Lenders
except as otherwise provided in Section 11.01(d)); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing and notwithstanding anything to the contrary in the Loan
Documents, leases that would have constituted operating leases or capital leases
in accordance with GAAP prior to the adoption of FASB ASC Topic 842 (Leases) (as
adopted on February 25, 2016) shall be considered operating leases or capital
leases, respectively, for all purposes of the Loan Documents, notwithstanding
any classification under GAAP in effect on the Closing Date or any change in
GAAP relating thereto, unless the Borrower and other requisite parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. The Marietta Lease shall not be included in Consolidated
Funded Indebtedness, nor shall the Marietta Lease or rental payments made in
accordance with the terms thereof be included in Consolidated Interest Charges.

 

   (c)              Effects of Inter-Company Debt. Notwithstanding anything to
the contrary contained herein, the parties hereto acknowledge and agree that the
Inter-Company Debt (and all effects thereof) shall be excluded for purposes of
all financial calculations made under this Agreement or any other Loan Document.

 



26

 

 

   (d)             Consolidated Leverage Ratio Calculation Conventions.
Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made under the financial covenants set forth in
Section 7.11(b) and (d), (i) after consummation of any Disposition (A) income
statement items (whether income or expense) attributable to the property
Disposed of or removed shall, to the extent not otherwise excluded in such
income statement items for the Consolidated Parties in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01, be excluded as
of the first day of the applicable period and (B) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (ii) after consummation of any Investment or acquisition
(A) income statement items (whether positive or negative) attributable to the
Investment or property acquired shall, to the extent not otherwise included in
such income statement items for the Consolidated Parties in accordance with GAAP
or in accordance with any defined terms set forth in Section 1.01, be included
to the extent relating to any period applicable in such calculations, (B) to the
extent not retired in connection with such acquisition, Indebtedness of the
Person or property acquired shall be deemed to have been incurred as of the
first day of the applicable period, (iii) in connection with any incurrence of
Indebtedness, any Indebtedness which is retired in connection with such
incurrence shall be excluded and deemed to have been retired as of the first day
of the applicable period and (iv) pro forma adjustments may be included to the
extent that such adjustments would give effect to items that are (1) directly
attributable to the relevant transaction, (2) expected to have a continuing
impact on the Consolidated Parties, and (3) factually supportable (in
Administrative Agent’s reasonable judgment).

 

1.04           Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05           Times of Day; Interest Rates. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

Article II.
The Commitments and Credit Extensions

 

2.01           The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make term loans from time to time, on any
Business Day during the Availability Period (each such loan, a “Loan” and all
Loans are collectively, “Loans”) to the Borrower in up to three (3) separate
Borrowings in an aggregate amount not to exceed the amount of such Lender’s
Commitment. Amounts borrowed under this Section 2.01, and repaid or prepaid
under Section 2.04, may not be reborrowed. Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. Borrower and each Lender
hereby acknowledge and agree that, as of the Fourth Amendment Effective Date,
all “Revolving Credit Loans” (as defined in this Agreement prior to the Fourth
Amendment Effective Date) shall be converted and consolidated into Loans made
under this Section 2.01 on the Fourth Amendment Effective Date, and all such
Loans converted on the Fourth Amendment Effective Date shall not be considered a
separate Borrowing for purposes of this Section 2.01.

 



27

 

 

2.02           Borrowings, Conversions and Continuations of Loans.

 

(a)                Request for Borrowing. Each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice for a Borrowing, then the applicable Loans shall be made as a Base
Rate Loan. Notwithstanding anything contained herein to the contrary, if the
Borrower fails to give a timely notice requesting a conversion or continuation
of a Eurodollar Rate Loan, then the Eurodollar Rate Loan shall be automatically
continued as a Eurodollar Rate Loan with an Interest Period of one month. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

   (b)            Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.

 

   (c)             Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

   (d)              The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

   (e)             After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to Loans.

 



28

 

 

   (f)              Notwithstanding anything to the contrary in this Agreement,
any Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

2.03           [Reserved].

 

2.04            Prepayments.

 

(a)                The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) one (1) Business Day
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)                If at any time there is any default under the terms of any
Advisory Agreement, after giving effect to any applicable cure or grace periods,
or any termination of any Advisory Agreement, by its terms or otherwise, the
Borrower shall immediately prepay the unpaid principal amount of all outstanding
Loans and all interest thereon in full.

 

(c)                If the Borrower shall receive any payment of principal with
respect to the Inter-Company Debt, the Borrower shall immediately prepay the
unpaid principal amount of the Loans in the same amount, together with all
outstanding interest thereon.

 

2.05           Termination or Reduction of Commitments. The Aggregate
Commitments shall be automatically and permanently reduced on: (a) the date of
each advance of the Loans pursuant to Section 2.01 by the amount of such
advance; and (b) the last day of the Availability Period (to the extent any of
the Aggregate Commitments remain outstanding and after giving effect to any
Borrowing on such date for which a Committed Loan Notice has been delivered
pursuant to the terms of this Agreement), to zero.

 

2.06           Repayment of Loans.

 

(a)                Payments of the Amortization Amount on the Loan shall be due
and payable on each Payment Date, each in an amount equal to the Amortization
Amount, commencing June 30, 2020 and on each Payment Date thereafter.

 



29

 

 

(b)                The Borrower shall repay to the Lenders on the Maturity Date
the remaining Outstanding Amount then unpaid, together with all interest accrued
and unpaid thereon.

 

2.07            Interest.

 

(a)                Subject to the provisions of Section 2.07(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin, and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin.

 

(b)           (i)                If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)               If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)             Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)              Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08           Fees.

 

(a)                Unused Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, an unused fee equal to the Unused Rate times the actual daily amount
of the undrawn Aggregate Commitments. The unused fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable in
arrears on the last day of the Availability Period.

 

(b)                Other Fees.

 

(i)                 The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter and such other fees in the amounts and
at the times agreed between the Borrower, Arranger, and Administrative Agent.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 



30

 

 

(ii)               The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.09            Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.

 

   (a)             All computations of interest for Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

   (b)            If, as a result of any restatement of or other adjustment to
the financial statements of the Parent or for any other reason, the Borrower,
the Parent or the Lenders determine that (i) the Advisory Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Advisory Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.07(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.10            Evidence of Debt.

 

   (a)             The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 



31

 

 

   (b)             In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.11            Payments Generally; Administrative Agent’s Clawback.

 

   (a)             General. All payments to be made by the Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

   (b)             (i)        Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



32

 

 

     (ii)        Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

   (c)             Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

   (d)             Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

   (e)             Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

   (f)             Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

2.12           Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 



33

 

 

     (i)         if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

     (ii)        the provisions of this Section shall not be construed to apply
to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Parent, the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13           [Reserved].

 

2.14           [Reserved].

 

2.15           [Reserved].

 

2.16            Defaulting Lenders.

 

   (a)             Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

     (i)         Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and in Section 11.01.

 

     (ii)        Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.08, shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 



34

 

 

     (iii)       Certain Fees. No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.08(a) for any period during which such Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

 

   (b)             Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01           Taxes.

 

   (a)             Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

     (i)         Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 



35

 

 

     (ii)        If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection  (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

     (iii)       If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection  (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)             Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection  (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)             Tax Indemnifications.

 

     (i)          Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 



36

 

 

     (ii)        Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause  (ii).

 

(d)             Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

(e)                Status of Lenders; Tax Documentation.

 

     (i)         Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

     (ii)        Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 



37

 

 

  (A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

 (B)            any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

    (1)             in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” Article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” Article of such tax treaty;

 

    (2)            executed copies of IRS Form W-8ECI;

 

    (3)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

 

    (4)             to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 



38

 

 

 (C)            any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

  (D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause  (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

     (iii)       Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)                 Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 



39

 

 

   (g)            Survival. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02           Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Credit
Extension or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03           Inability to Determine Rates.

 

   (a)             If in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof, (a) the Administrative Agent
determines that (i) Dollar deposits are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan (in
each case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein

 

   (b)             Notwithstanding the foregoing, if the Administrative Agent
has made the determination described in clause (a) of the first sentence of this
section, the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 



40

 

 

   (c)            Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 

     (i)         adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

     (ii)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

     (iii)      syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 



41

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 

3.04           Increased Costs; Reserves on Eurodollar Rate Loans.

 

   (a)             Increased Costs Generally. If any Change in Law shall:

 

     (i)          impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

     (ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

     (iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or any other amount) then, upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 



42

 

 

 

(b)                Capital Requirements. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                Reserves on Eurodollar Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

3.05           Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or

 



43

 

 

(c)                any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06           Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. Each Lender may
make any Credit Extension to the Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligation of the Borrower
to repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender, or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07           Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

 



44

 

 

Article IV.
Conditions Precedent To Credit Extensions

 

4.01           Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent either prior to or substantially
contemporaneously with such initial Credit Extension:

 

(a)                The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)               executed counterparts of this Agreement and the Subsidiary
Guaranty, in each case sufficient in number for distribution to the
Administrative Agent, each Lender, and the Borrower;

 

(ii)              a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)             a security and pledge agreement, in substantially the form of
Exhibit F (together with each other security agreement and supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
and the Inter-Company Assignment, in each case duly executed by each applicable
Loan Party, together with:

 

(A)            the certificates, if any, representing the Pledged Equity
referred to therein that is represented by a certificate (within the meaning of
Section 8-102(4) of the UCC) accompanied by undated stock powers executed in
blank;

 

(B)              proper Financing Statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Collateral Documents, covering the Collateral described in the
Collateral Documents;

 

(C)            evidence of the completion of all other actions, recordings and
filings of or with respect to the Collateral Documents that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby;

 

(D)             the deposit account control agreements and the securities
account control agreements, if any, in each case as referred to in the Security
Agreement and duly executed by the appropriate parties; and

 

(E)             evidence that all other actions, recordings, and filings that
the Administrative Agent may deem necessary or desirable in order to create a
perfected first-priority Lien (subject to Liens permitted by Section 7.01) in
the Collateral has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

 

(iv)            lien searches in the name of each Loan Party, and any other
name(s) as Administrative Agent may deem appropriate in such Loan Party’s
jurisdiction of formation and each state or jurisdiction where such Loan Party
maintains an office or has real property, showing no financing statements or
other Lien instruments of record except for Liens created or permitted by the
Loan Documents or Liens being released on the Closing Date;

 



45

 

 

(v)             such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(vi)              such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in its jurisdiction of formation and each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vii)            certificates attesting to the Solvency of each Loan Party
before and after giving effect to this Agreement, from its chief financial
officer substantially in the form of Exhibit I;

 

(viii)          a favorable opinion of Winston & Strawn LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(ix)              a certificate of a Responsible Officer of each Loan Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(x)                a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections  4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a pro forma calculation of the Advisory Leverage Ratio and the Consolidated
Leverage Ratio as of the Closing Date;

 

(xi)              a duly completed Compliance Certificate prepared on a pro
forma basis as of the last day of the fiscal quarter of the Borrower ended
September 30, 2017, signed by a Responsible Officer of the Parent and the
Borrower;

 

(xii)            fully executed originals of the Inter-Company Debt Documents
together with an allonge endorsing the Inter-Company Note to Administrative
Agent;

 

(xiii)          estoppel agreements dated the date hereof, executed by AHT with
respect to the Hospitality Trust Advisory Agreement and Braemar with respect to
the Braemar Advisory Agreement, each for the benefit of Administrative Agent and
form and substance reasonably acceptable to Administrative Agent; and

 

(xiv)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders may reasonably
require.

 



46

 

 

(b)                (i) All fees required to be paid to the Administrative Agent
and the Arranger on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.

 

(c)                The Administrative Agent and each Lender shall have received
all documentation and other information that the Administrative Agent and such
Lender require in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act (as hereafter defined).

 

(d)                Unless waived by the Administrative Agent, the Borrower shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02           Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except for changes in factual circumstances
not prohibited under the Loan Documents, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections  5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections  6.01(a) and (b), respectively.

 

(b)                No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

 

(c)                The Administrative Agent shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections  4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 



47

 

 

Article V.
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01           Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02           Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03           Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority (or second priority, if
applicable) nature thereof) or (d) the exercise by the Administrative Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Collateral Documents, except as may be required
by securities laws generally or as may be provided in any “transfer” or “change
of control” provision or other similar change in ownership provision in any
Advisory Agreement or in the organizational documents of the Subsidiaries,
Equity Interests in which are included in the Pledged Equity, that would apply
to the exercise by Administrative Agent or any Lender of any rights or remedies
with respect to such Pledged Equity and, in each case referred to in clauses (a)
through (d) above, except for such approvals, consents, exemptions,
authorizations or other actions, notices or filings that have been duly
obtained, taken or made.

 

5.04           Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to Debtor Relief Laws and
principles of equity, whether applied in a court of law or equity.

 

5.05            Financial Statements; No Material Adverse Effect.

 

(a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 



48

 

 

(b)                The unaudited consolidated balance sheet of the Consolidated
Parties dated September 30, 2017, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

5.06           Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Parent and the Borrower after due
and diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
any of the transactions contemplated hereby or thereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described in Schedule 5.06.

 

5.07           No Default. Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Material Contract. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08           Ownership of Property; Liens; Investments.

 

(a)                Each Loan Party and each of its Subsidiaries has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b)                As of the Fourth Amendment Effective Date, Schedule 5.08(b)
sets forth a complete and accurate list of all Liens on the property or assets
of each Loan Party and each of its Advisory Subsidiaries securing Indebtedness
in excess of $1,000,000 in outstanding principal amount, showing as of the
Fourth Amendment Effective Date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Advisory Subsidiary subject thereto. The property of each Loan Party and
each of its Advisory Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule  5.08(b), or as otherwise permitted by Section 7.01.

 

(c)                As of the Fourth Amendment Effective Date, Schedule 5.08(c)
sets forth a complete and accurate list of all real property owned or ground
leased by each Loan Party and each of its Advisory Subsidiaries, showing as of
the Fourth Amendment Effective Date the street address, county or other relevant
jurisdiction, state, and record owner. Each Loan Party and each of its Advisory
Subsidiaries has good, marketable and insurable fee simple or ground leasehold
title to the real property owned by such Loan Party or such Advisory Subsidiary,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents.

 



49

 

 

(d)                As of the Fourth Amendment Effective Date, Schedule  5.08(d)
sets forth a complete and accurate list of all Investments constituting loans
held by any Loan Party or any Advisory Subsidiary on the Fourth Amendment
Effective Date (other than the Inter-Company Debt), showing as of the Fourth
Amendment Effective Date the amount, obligor or issuer and maturity, if any,
thereof.

 

5.09           Environmental Compliance.

 

(a)                The Loan Parties and their respective Subsidiaries conducted
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent and the Borrower have
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                Except as otherwise set forth in Schedule 5.09, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; there are no underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being treated, stored or disposed in violation of any Environmental Law on
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries in violation of any Environmental Law; and Hazardous Materials have
not been released, discharged or disposed of in violation of any Environmental
Law on any property currently owned or operated by any Loan Party or any of its
Subsidiaries.

 

(c)                Except as otherwise set forth on Schedule 5.09, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

 

5.10           Insurance. The properties of the Loan Parties and their
respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates.

 

5.11           Taxes. The Loan Parties and their respective Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being disputed or contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 



50

 

 

5.12           ERISA Compliance.

 

(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Parent and the Borrower, nothing has occurred that would prevent, or cause the
loss of, such tax-qualified status. The Parent, the Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                There are no pending or, to the best knowledge of the Parent
and the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) No ERISA Event has occurred and neither the Parent,
nor Borrower nor any ERISA Affiliate is aware of any fact, event, or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii)  the Parent, the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, and neither the Parent, nor the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Parent, nor
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Parent, nor the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                Neither the Parent, nor the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Fourth Amendment Effective Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 



51

 

 

(e)                As of the Fourth Amendment Effective Date, the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

 

5.13           Subsidiaries; Equity Interests; Loan Parties. As of the Fourth
Amendment Effective Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13. All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party (or a Subsidiary thereof) in
the amounts specified on Part (a) of Schedule 5.13 and, with respect to any
Equity Interests pledged under this Agreement, free and clear of all Liens
except those created under the Collateral Documents, and with respect to all
other Equity Interests owned by any Loan Party or any Advisory Subsidiary, free
and clear of all Liens except those permitted under this Agreement. As of the
Fourth Amendment Effective Date, no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13. All of the outstanding Equity Interests in each Loan Party
have been validly issued, are fully paid and non-assessable and are owned in the
amounts specified on Part (c) of Schedule 5.13 and, with respect to any Equity
Interests pledged under this Agreement, free and clear of all Liens except those
created under the Collateral Documents, and with respect to all other Equity
Interests, free and clear of all Liens except those permitted under this
Agreement. Set forth on Part (d) of Schedule 5.13 is a complete and accurate
list of all Loan Parties as of the Fourth Amendment Effective Date, showing as
of the Fourth Amendment Effective Date (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non-U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation.

 

5.14           Margin Regulations; Investment Company Act.

 

(a)                The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                None of the Borrower, any Person Controlling the Borrower, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940, other than Ashford Investment
Management, LLC.

 

5.15           Disclosure.

 

(a)                The Parent and the Borrower have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries or any other Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 



52

 

 

(b)                As of the Fourth Amendment Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

5.16           Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being disputed or contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17           Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 11.02.

 

5.18           Intellectual Property; Licenses, Etc.. Each Loan Party and each
of its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person except to the extent the
absence of any such IP Rights could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Parent and the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Parent and the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.19           Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.20           Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.21           Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Parent, the Borrower or any of
their respective Subsidiaries as of the Fourth Amendment Effective Date and
neither the Parent, nor the Borrower nor any of their respective Subsidiaries
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

 

5.22           Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien on all
right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to the Fourth Amendment
Effective Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

5.23           OFAC. Neither Parent, the Borrower, nor any of their respective
Subsidiaries, nor, to the knowledge of Parent, the Borrower and their respective
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets,
or any similar list enforced by any other relevant sanctions authority or (c)
located, organized or resident in a Designated Jurisdiction. The Borrower and
its Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.

 



53

 

 

5.24           Nature of Business. As of the Fourth Amendment Effective Date,
the Consolidated Parties are engaged in the business of providing advisory and
other services to hotel properties, together with other business activities
incidental thereto.

 

5.25           Anti-Corruption Laws. The Parent, the Borrower or each of their
respective Subsidiaries have conducted their businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.26           EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

5.27           Advisory Agreements.

 

(a)                Each Advisory Agreement contains the entire agreements of the
parties thereto with respect to the subject matter thereof.

 

(b)                Each Advisory Agreement is in full force and effect, and is
scheduled to expire as described in each Advisory Agreement. There are no
options to extend any Advisory Agreement except as described in such Advisory
Agreement. Except as expressly set forth in each Advisory Agreement, there are
no rights to terminate such Advisory Agreement.

 

(c)                To the Parent’s, the Borrower’s and Advisor’s knowledge, no
breach or default or event that with the giving of notice or passage of time
would constitute a breach or default of or under any provision of any Advisory
Agreement (an “Advisory Default”) exists or has occurred as to any obligations
under any Advisory Agreement. Neither the Borrower nor Advisor has received any
written notice under any Advisory Agreement alleging that an Advisory Default
has occurred or exists.

 

(d)       Advisor has not assigned, transferred, or encumbered its interest in,
to, or under any Advisory Agreement, except in favor of Administrative Agent
pursuant to the Loan Documents or pursuant to the Inter-Company Debt Documents.

 

5.28           Covered Entities. No Loan Party is a Covered Entity.

 



54

 

 

Article VI.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted), each of the Parent and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
other Loan Party and each Advisory Subsidiary to:

 

6.01           Financial Statements. Deliver to the Administrative Agent (who
will deliver same to each Lender), in form and detail satisfactory to the
Administrative Agent:

 

(a)                as soon as available, but in any event within ninety (90)
days after the end of each fiscal year of the Parent (or, if earlier, fifteen
(15) days from the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2017), a consolidated balance sheet of the Consolidated Parties as
of the end of such fiscal year, the related consolidated statements of income or
operations of the Parent for such fiscal year, and the related consolidated
statements of changes in shareholders’ equity and cash flows of the Parent for
such fiscal year, setting forth in each case in comparative form, as applicable,
the figures for the previous fiscal year, together with unaudited proforma
versions of each such statement revised to show the entity specific results used
to calculate the financial covenants as set forth in the Compliance Certificate
delivered together with such statements as required in Section 6.02(a), all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)                as soon as available, but in any event within forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Parent (or, if earlier, fifteen (15) days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ended March 1, 2018), a consolidated
balance sheet of the Consolidated Parties as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such quarter and
for the portion of the Parent’s fiscal year then ended, and the related
statements of changes in shareholders’ equity and cash flows of the Parent for
such fiscal quarter and for the portion of the Parent’s fiscal year then ended,
setting forth in each case in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, together with proforma
versions of each such statement revised to show the entity specific results used
to calculate the financial covenants as set forth in the Compliance Certificate
delivered together with such statements as required in Section 6.02(a), all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Parent and the Borrower shall not be separately required to furnish
such information under Section 6.01(a) or (b) above, but the foregoing shall not
be in derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in Sections  6.01(a) and (b) above at the
times specified therein.

 

6.02           Certificates; Other Information. Deliver to the Administrative
Agent (who will deliver same to each Lender), in form and detail satisfactory to
the Administrative Agent:

 

(a)                concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Parent (which delivery may, unless the Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 



55

 

 

(b)                promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its Advisory
Subsidiaries, or any audit of any of them;

 

(c)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)                promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Advisory Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02;

 

(e)                as soon as available, and after any request by the
Administrative Agent or any Lender within thirty (30) days after the end of each
fiscal year of the Parent, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Advisory Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

(f)                 promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

 

(g)                not later than five (5) Business Days after receipt thereof
by any Loan Party or any Advisory Subsidiary thereof, copies of all notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement regarding or related to any breach or default by
any party thereto or any other event that could materially impair the value of
the interests or the rights of any Loan Party or otherwise have a Material
Adverse Effect and, from time to time upon request by the Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

 

(h)                promptly after the assertion or occurrence thereof, notice of
any action or proceeding against or of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect;

 

(i)                 promptly following any request therefor, provide information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

 



56

 

 

(j)                 promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Advisory Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents, or provides a link thereto on the
Parent’s or the Borrower’s website on the Internet at the website address listed
on Schedule  11.02; or (ii) on which such documents are posted on the Parent’s
or the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper or emailed copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificate, the Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Parent or
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent, the Borrower or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Parent and the Borrower hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent and the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03           Notices. Promptly notify the Administrative Agent:

 

(a)                of the occurrence of any Default;

 

(b)                of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including as a result of
(i) any breach or non-performance of, or any default under, a Material Contract
of the Parent, the Borrower or any of their respective Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between the Parent,
the Borrower or any of their respective Subsidiaries and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Parent, the Borrower or any of their
respective Subsidiaries, including pursuant to any applicable Environmental
Laws;

 



57

 

 

(c)                of the occurrence of any ERISA Event; and

 

(d)                of any material change in accounting policies or financial
reporting practices by any Loan Party or any Advisory Subsidiary thereof,
including any determination by the Parent or the Borrower referred to in
Section 2.09(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and the
Borrower has taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04           Payment of Obligations. Pay and discharge (or bond or insure
against) as the same shall become due and payable, all obligations and
liabilities of any Loan Party or Advisory Subsidiary, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being disputed or contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Parent, the Borrower or such
Advisory Subsidiary; and (b) all lawful claims of materialmen and mechanics, for
labor, materials and supplies which, if unpaid, would by law become a Lien upon
its property, unless the same are being disputed or contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, the Borrower or such Advisory
Subsidiary.

 

6.05           Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06           Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07           Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Parent or the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (and including deductibles and
exclusions) as are customarily carried under similar circumstances by such other
Persons.

 

6.08           Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
disputed or contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 



58

 

 

6.09           Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Parent, the Borrower or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent, the
Borrower or such Subsidiary, as the case may be.

 

6.10           Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Parent and the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Parent and the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Parent and the
Borrower at any time during normal business hours and without advance notice.

 

6.11           Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, capital expenditures and other general corporate purposes
(including, without limitation, property acquisitions) not in contravention of
any Law or of any Loan Document; provided, however, that no proceeds of the
Credit Extensions shall be used for (a) Investments in Ancillary Service
Subsidiaries or (b) any Restricted Payment.

 

6.12           Covenant to Guarantee Obligations and Give Security.

 

(a)                Upon the formation or acquisition of any new direct or
indirect Subsidiary (other than an Excluded Subsidiary, any CFC or a Subsidiary
that is held directly or indirectly by a CFC) by any Loan Party, or, should any
Subsidiary no longer qualify as an Excluded Subsidiary, then the Borrower shall,
within thirty (30) days after such formation, acquisition, or change to
non-Excluded Subsidiary (unless the Administrative Agent grants additional time
therefor in Administrative Agent’s sole discretion), at the Borrower’s expense:

 

(i)                 cause such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance satisfactory to the Administrative Agent, guaranteeing the
Obligations;

 

(ii)               cause such Subsidiary and each direct and indirect parent of
such Subsidiary (if it has not already done so) to duly execute and deliver to
the Administrative Agent supplements to the Security Agreement and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all instruments
specified in Section 4.01(a)(iii)); provided, that no Loan Party shall be
required to pledge any Equity Interests issued by an Excluded Subsidiary, and no
such supplements to the Security Agreement or other pledge agreements shall be
required with respect to any Equity Interests issued by an Excluded Subsidiary;

 



59

 

 

(iii)             cause such Subsidiary and each direct and indirect parent of
such Subsidiary (if it has not already done so) to take whatever action
(including the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to supplements to the Security Agreement and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms; and

 

(iv)              deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (ii) and (iii) above, and as to such other
matters as the Administrative Agent may reasonably request.

 

(b)                At any time upon request of the Administrative Agent,
promptly execute and deliver any and all further instruments and documents and
take all such other action as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, supplements to the Security
Agreement, and other security and pledge agreements.

 

6.13           Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Parent, nor the Borrower nor any of their respective Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being disputed or contested in good faith
and by proper proceedings and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.

 

6.14           Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Advisory Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Advisory Subsidiaries is or is to
be a party, and cause each of its Advisory Subsidiaries to do so.

 

6.15           Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Parent, the Borrower or any of their respective Advisory Subsidiaries
is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Advisory Subsidiaries
to do so, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

 



60

 

 

6.16           Lien Searches. Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

 

6.17           Material Contracts. Perform and observe all the material terms
and provisions of each Material Contract to be performed or observed by it and,
except where either a replacement for such Material Contract has been or is
being obtained or such Material Contract is being terminated in connection with
a breach or reasonable uncertainty concerning ongoing performance by the
counterparty thereunder, maintain each such Material Contract in full force and
effect.

 

6.18           [Reserved].

 

6.19           Maintenance of Listing. Maintain at least one class of common
shares of the Parent having trading privileges on the New York Stock Exchange,
NYSE American or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

 

6.20           Anti-Corruption Laws; Sanctions. Conduct its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.

 

6.21           Inter-Company Debt Documents. The Parent and the Borrower shall
enforce the Inter-Company Debt Documents in accordance with their terms and
shall not waive any default thereunder or forebear from the exercise of any
remedies thereunder without the prior written consent of Administrative Agent.
The Parent and the Borrower shall cause the Inter-Company Debt Document to not
be amended, modified, terminated, canceled, renewed, extended, cancelled, or
surrendered without the prior written consent of Administrative Agent. The
Borrower shall record in its books and records each loan or advance made under
the Inter-Company Loan Agreement and shall furnish evidence thereof to
Administrative Agent upon request.

 

6.22           Advisory Agreements.

 

(a)                Observe and perform, or cause Advisor to observe and perform,
as and when due, in all material respects, each and all of their obligations
under each Advisory Agreement in accordance with the terms of each Advisory
Agreement.

 

(b)                Promptly notify, or cause Advisor to promptly notify,
Administrative Agent of the giving of any notice of any default under any
Advisory Agreement and deliver to Administrative Agent a true copy of each such
notice.

 

6.23           Deposit Accounts. The Parent and the Borrower shall, and shall
cause each of the other Loan Parties to, (a) use Administrative Agent as its
principal depository bank, (b) maintain Administrative Agent as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts, and (c) move all such accounts to
Administrative Agent within ninety (90) days of the date hereof (or such later
date as Administrative Agent may approve in its sole discretion).

 



61

 

 

6.24           Advisory Agreement Escrow Account. As soon as required pursuant
to the terms of the Advisory Agreement, the Parent and the Borrower shall, and
shall cause each of the other Loan Parties to, open and maintain any
“Termination Fee Escrow Account” (as defined in each Advisory Agreement), or any
other account serving a similar purpose to any Termination Fee Escrow Account,
either (a) at Bank of America or (b) at another institution, in which case each
such account shall be subject to a duly executed control agreement, each in form
and substance satisfactory to the Administrative Agent.

 

Article VII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted), each of the Parent and the Borrower shall not, nor shall it permit
any Loan Party or any Advisory Subsidiary to (except that Section 7.04 shall
only apply to the Parent, the Borrower, Advisor and Ashford Advisors, Inc.),
directly or indirectly:

 

7.01           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Parent, the Borrower or any of
their respective Advisory Subsidiaries as debtor, or assign any accounts or
other right to receive income, other than the following:

 

(a)                Liens pursuant to any Loan Document;

 

(b)                Liens existing on the date hereof and listed on Schedule 
5.08(b) and any renewals, amendments, modifications or extensions thereof;

 

(c)                Liens for taxes not yet due or which are being disputed or
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
disputed or contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person, or which are otherwise subject to a bond or insured
against;

 

(e)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)                 deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 



62

 

 

 

(g)             easements, leases, rights-of-way, restrictions and other
encumbrances affecting real property which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

 

(h)             Liens securing the Inter-Company Debt;

 

(i)              Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(j)              Liens (i) of a collecting bank arising under Section 4-210 of
the UCC on items in the course of collection, and (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of setoff) that are customary in the banking industry;

 

(k)             any interest or title of a lessor, sublessor, licensor or
sublicensor under leases or licenses permitted by this Agreement that are
entered into in the ordinary course of business;

 

(l)              leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business that do not (i) interfere in any material
respect with the ordinary conduct of the business of the Borrower and its
Advisory Subsidiaries, or (ii) secure any Indebtedness;

 

(m)            Liens solely with respect to assets leased to the counterparty of
a Key Money Investment transaction and granted in connection therewith; and

 

(n)             Liens granted by an Excluded Subsidiary to secure Indebtedness
permitted under Section 7.02(g) below.

 

7.02        Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)             Indebtedness under the Loan Documents;

 

(b)            Indebtedness outstanding on the date hereof and listed on
Schedule  7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)             Guarantees of the Borrower or any other Loan Party in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other Loan
Party;

 

(d)             obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 



63

 

 

(e)              the Inter-Company Debt;

 

(f)             Indebtedness that is recourse to Borrower or Parent in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding; and

 

(g)             Indebtedness of any Excluded Subsidiary, subject to
Section 7.02(f) above if any such Indebtedness is recourse to Borrower or
Parent.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

7.03        Investments. Make any Investments, except:

 

(a)             Investments held by the Parent, the Borrower or such Advisory
Subsidiary in the form of cash equivalents;

 

(b)             the Inter-Company Debt;

 

(c)             advances to officers, directors and employees of the Parent, the
Borrower and Advisory Subsidiaries in an aggregate amount not to exceed $100,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(d)             Investments of the Parent, the Borrower or any Subsidiary in any
Subsidiary that is not an Excluded Subsidiary and Investments of any Subsidiary
in the Parent, the Borrower or in another Subsidiary;

 

(e)             Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)              Guarantees permitted by Section 7.02; and

 

(g)             Investments of the Parent, the Borrower or any Subsidiary in
Excluded Subsidiaries (or in any other Person with respect to equity Investments
that do not result in the Control of such Person), so long as immediately prior
to making such Investment, and immediately thereafter and after giving effect
thereto, no Default or Event of Default has occurred and is continuing or would
result therefrom.

 

7.04        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Default exists or would
result therefrom:

 

(a)             any Advisory Subsidiary or Loan Party may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Advisory Subsidiaries or Loan Party;

 



64

 

 

(b)             any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than the Parent);

 

(c)             any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any other Person;

 

(d)             the Parent, the Borrower and any Advisory Subsidiary may make
Dispositions not prohibited by Section 7.05;

 

(e)             the Parent, Borrower or any other Loan Party or Advisory
Subsidiary may merge or consolidate with any other Person, so long as the
Parent, the Borrower, or such other Loan Party or Advisory Subsidiary, as the
case may be, shall be the surviving entity and no Change of Control shall have
occurred; and

 

(f)              any Subsidiary of Borrower may dissolve, liquidate or wind up
its affairs if it owns no material assets, engages in no business and otherwise
has no activities other than activities related to the maintenance of its
existence and good standing;

 

provided, however, that (x) in the case of any such merger or consolidation in
which the Parent or the Borrower is a party, the Parent or Borrower, as the case
may be, shall be the surviving entity, and (y) in no event shall Parent or
Borrower dissolve or liquidate or Dispose of all or substantially all of its
assets.

 

7.05        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)             Dispositions of obsolete or worn out property or property
determined by Borrower to no longer be necessary in the business or operations
of Borrower or its Subsidiaries, whether now owned or hereafter acquired, in the
ordinary course of business;

 

(b)             Dispositions of inventory and Investments in the ordinary course
of business;

 

(c)             Dispositions of equipment or personal property to the extent
that (i) such property is replaced with similar replacement property or
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

(d)             Dispositions not prohibited by Section 7.04 or 7.06;

 

(e)             leases, licenses, subleases or sublicenses (including the
provision of open source software under an open source license) granted in the
ordinary course of business and on ordinary commercial terms that do not
interfere in any material respect with the business of the Borrower and its
Subsidiaries;

 

(f)              Dispositions with respect to a Key Money Investment; and

 

(g)             Dispositions of property for no less than the fair market value
of such property at the time of such Disposition; provided that as to any
Dispositions by a Loan Party, the amount of any non-cash or non-cash equivalent
proceeds received shall not exceed in value $10,000,000 in any twelve (12) month
period for all such Dispositions by Loan Parties; provided, further that at the
time of any such Disposition no Default shall exist or would result from such
Disposition.

 



65

 

 

7.06        Restricted Payments. Declare or make any Restricted Payment,
provided, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent may (a) declare or pay cash
dividends to its stockholders and (b) repurchase its Equity Interests, in each
case, solely out of cash available for distribution of the Parent and its
Subsidiaries. Notwithstanding the prior sentence, in no event shall any
Restricted Payment be made with respect to the common stock of Parent unless,
both before and after giving effect to any such payment, Borrower shall have
demonstrated to Administrative Agent’s satisfaction that the Consolidated Fixed
Charge Coverage Ratio is greater than 1.0 to 1.0.

 

7.07        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to (a) transactions between or among the Loan Parties or between
or among Subsidiaries that are not Loan Parties, (b) Restricted Payments
permitted by Section 7.06, or (c) transactions associated with Key Money
Investments.

 

7.09        Burdensome Agreements. With respect to Borrower or any Guarantor,
enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document, or the Inter-Company Debt Documents, or any
document relating to a Key Money Investment) that (a) limits the ability (i) of
such Person to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09 or (B) at the time any such Person becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower, (ii) of such Person to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted hereunder solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)             Consolidated Net Worth. Permit Consolidated Net Worth, at any
time, to be less than the sum of (i) $23,217,750, and (ii) an amount equal to
seventy five percent (75%) of the net equity proceeds received by the Parent
after December 31, 2019 by reason of the issuance and sale of Equity Interests
in the Parent.

 

(b)             Advisory Leverage Ratio. Permit the Advisory Leverage Ratio as
of the end of any fiscal quarter of the Parent to be greater than 2.00 to 1.0.

 

(c)             Consolidated Debt Service Coverage Ratio. Permit the
Consolidated Debt Service Coverage Ratio as of the end of any fiscal quarter of
the Parent to be less than 1.50 to 1.0.

 

(d)             Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Parent to be greater than 3.00
to 1.0.

 



66

 

 

7.12        Amendments of Organization Documents. Amend any of its Organization
Documents in any manner that would adversely affect any Loan Party’s ability to
pay its Obligations hereunder or materially and adversely impairs any rights or
remedies of Administrative Agent or any Lender under the Loan Documents or
applicable Laws.

 

7.13        Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

7.14        Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, or otherwise) of Sanctions.

 

7.15        Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

 

7.16       Advisory Agreements. Cause, join in, or suffer to occur any material
modification, or amendment to, or assignment or surrender of any Advisory
Agreement, and shall not materially modify, or amend, or assign or surrender any
Advisory Agreement, in each case without the prior written consent of
Administrative Agent.

 

7.17       Amendments or Modifications of Preferred Interests. Without the prior
written consent of Administrative Agent, make or approve any material amendment,
modification, or change to the terms of any Preferred Interests.

 

Article VIII.
Events of Default and Remedies

 

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)             Non-Payment. The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan or (ii) pay within three (3) Business Days after the same becomes due, any
interest on any Loan or any fee due hereunder, or (iii) pay within five (5)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)             Specific Covenants. The Borrower fails in any material respect
to perform or observe any term, covenant or agreement contained in any of
Section 6.05, 6.10, 6.11, 6.16, 6.21, or Article VII; or

 

(c)             Other Defaults. (i) The Borrower fails in any material respect
to perform or observe any term, covenant or agreement contained in any of
Sections 6.01, 6.02, and 6.03 and such failure continues for thirty (30) days,
or (ii) any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a), (b), or (c)(i) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or such longer period, which longer period shall
not exceed sixty (60) days (and the aggregate period shall not exceed ninety
(90) days), as shall be reasonably necessary to effectuate a cure of such
failure so long as Borrower acts with diligence and in good faith to cure such
failure; or

 



67

 

 

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)             Cross-Default. (i) Any Loan Party or any Advisory Subsidiary
thereof (A) fails to make any payment when due, after giving effect to any
applicable cure or grace periods, (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, after giving effect to any
applicable cure or grace periods, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Advisory Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Advisory Subsidiary thereof is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Advisory
Subsidiary, as a result thereof is greater than the Threshold Amount; or

 

(f)             Insolvency Proceedings, Etc. Any Loan Party or any Advisory
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 



68

 

 

(g)             Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)            Judgments. There is entered against any Loan Party(i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) that remains unpaid, stayed or dismissed for more
than sixty (60) days, or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)              ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or the Parent under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Borrower, the Parent or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)              Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person disputes or contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

 

(k)             Change of Control. There occurs any Change of Control; or

 

(l)              Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or

 

(m)            Failure to Pre-Pay upon Default Under or Termination of Advisory
Agreement. Any default under the terms of any Advisory Agreement shall occur and
be continuing, after giving effect to any applicable cure or grace periods, or
any Advisory Agreement shall be terminated by its terms or otherwise and, in any
such case, Borrower shall have failed to prepay the unpaid principal amount of
all outstanding Loans and all interest thereon in full, as required by Section
2.04(b); or

 

(n)            Default Under Inter-Company Loan. Any “Event of Default” under
and as defined in the Inter-Company Loan Agreement shall occur and be
continuing.

 



69

 

 

8.02       Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)            declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)             declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)             exercise on behalf of itself, the Lenders all rights and
remedies available to it, the Lenders under the Loan Documents, at law, in
equity, or otherwise;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

 

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have become immediately due and payable), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.16 be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge
Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, and, to the extent possible,
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 



70

 

 

Article IX.
Administrative Agent

 

9.01         Appointment and Authority.

 

(a)             Each of the Lenders hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)             The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank). In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



71

 

 

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)             shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, the Administrative Agent may presume that such condition
is satisfactory to such Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 



72

 

 

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)             The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (unless an Event of Default has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States that has
capital, surplus and undivided profits aggregating at least $100,000,000 (as of
the date of such bank’s most recent financial reports), or an Affiliate of any
such bank with an office in the United States. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)             If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any Collateral on behalf of any of the
Lenders and (b) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

 



73

 

 

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 11.04) allowed in such judicial
proceeding; and

 

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 



74

 

 

9.10       Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Hedge Bank) irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a)             to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made to the extent not expressly provided
in the Secured Hedge Agreements), (ii) pursuant to Section 9.11, or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;

 

(b)             to release any Guarantor (other than the Parent) from its
obligations under the Subsidiary Guaranty and the Collateral Documents pursuant
to Section 9.11; and

 

(c)             to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor (other than the Parent) from its obligations under the Subsidiary
Guaranty and the Collateral Documents pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Subsidiary Guaranty and
the Collateral Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 



75

 

 

9.11        Releases.

 

(a)             The Borrower may request in writing that the Administrative
Agent release, and upon receipt of such request the Administrative Agent shall
release, any Person (other than the Parent) from any of the Subsidiary Guaranty
and the Collateral Documents so long as: (i) such Person qualifies, or will
qualify at the time of its release from the Subsidiary Guaranty and the
Collateral Documents, as an Excluded Subsidiary; (ii) no Default shall then be
in existence or would occur as a result of such release, (iii) such Person is
not a party to any Swap Contract by virtue of which any other Person is a Hedge
Bank and (iv) the Administrative Agent shall have received such written request
at least seven (7) Business Days prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

 

(b)            The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, the Equity Interests in a Person from the Lien of the Security
Agreement so long as: (i) such Person qualifies, or will qualify at the time of
the release of its Equity Interests, as an Excluded Subsidiary; (ii) no Default
shall then be in existence or would occur as a result of such release; and
(iii) the Administrative Agent shall have received such written request at least
seven (7) Business Days prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

(c)             Promptly after written request from Borrower and receipt of such
supporting documentation as Administrative Agent may request, Administrative
Agent will confirm (subject to the terms hereof) in writing that a specified
Person is as of the date of such confirmation an Excluded Subsidiary so long as
such Person qualifies as an Excluded Subsidiary, but subject to such Person
thereafter being subject to the lien of the Collateral Documents if it is no
longer an Excluded Subsidiary. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request. Administrative Agent may rely
solely on the representations of Borrower. Notwithstanding the foregoing, if
such representations of Borrower are not true and correct, then to the full
extent possible under applicable law, such confirmation by Administrative Agent
shall not release, diminish or impair any Lien pursuant to the Collateral
Documents or other rights under the Loan Documents.

 

9.12       Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in any Guaranty or any Collateral Document, no Hedge Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank

 



76

 

 

9.13        ERISA.

 

(a)             Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower, Operating Lessee, or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or

 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 



77

 

 

(b)             In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrower, Operating Lessee, or any other Loan Party, that:

 

(i)       none of the Administrative Agent or its Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto);

 

(ii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

 

(v)      no fee or other compensation is being paid directly to Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.

 

(c)              Administrative Agent and its Affiliates hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 



78

 

 

Article X.
Continuing Guaranty

 

10.01     Guaranty. The Parent hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
or any Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Parent, and conclusive for the purpose
of establishing the amount of the Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Parent
under this Guaranty, and the Parent hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02      Rights of Lenders. The Parent consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, the Parent consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Parent under
this Guaranty or which, but for this provision, might operate as a discharge of
the Parent.

 

10.03     Certain Waivers. The Parent waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that the Parent’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting the
Parent’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Parent expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

10.04      Obligations Independent. The obligations of the Parent hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

 

10.05     Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to the Parent
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 



79

 

 

10.06     Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash (other than
contingent indemnification and reimbursement obligations for which no claim has
been asserted) and the Commitments with respect to the Obligations are
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Parent is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Parent under this paragraph shall survive termination of this
Guaranty.

 

10.07     Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Parent, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Parent as subrogee of the Secured Parties or resulting from
the Parent’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Parent shall be enforced and
performance received by the Parent as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Parent under this Guaranty.

 

10.08     Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against the Parent or the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Parent immediately upon
demand by the Secured Parties.

 

10.09     Condition of Borrower. The Parent acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Parent requires, and that none of the Secured Parties has any duty, and
the Parent is not relying on the Secured Parties at any time, to disclose to the
Parent any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Parent waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

Article XI.
Miscellaneous

 

11.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)              waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;

 

(b)             extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;

 

(c)             postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)             reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 



80

 

 

(e)             change the definition of “Applicable Percentage” or Sections 
8.03, 2.11(a), or 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(f)              change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(g)             release all or substantially all of the Collateral in any
transaction or series of related transactions other than releases as permitted
by Section 9.11 hereof, without the written consent of each Lender; or

 

(h)             release all or substantially all of the value of any Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Subsidiary Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 



81

 

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)             Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)       if to the Borrower or any other Loan Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



82

 

 

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
other Loan Party, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 

(d)                Change of Address, Etc. Each of the Borrower, any other Loan
Party, the Administrative Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices and Committed Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03        No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

 



83

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.12), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04        Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

84

 



 

(c)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Outstanding Amount at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent). The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waive,
and acknowledge that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                Payments. All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor accompanied by an
invoice setting forth in reasonable detail the calculation of the amount of such
demand.

 

(f)                 Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 



85

 

 

11.05        Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06        Successors and Assigns.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                 Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 



86

 

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed; provided that it is understood that it shall
be reasonable for the Borrower to withhold consent to a new assignee Lender if
such new assignee Lender is a hedge fund, private equity fund or any entity that
is a direct competitor of the Borrower and is in the hotel business or provides
advisory services to the hotel business) shall be required unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 



87

 

 

(v)                No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

(vi)              Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 



88

 

 



(d)                Participations. Any Lender may at any time, with the consent
of the Borrower (such consent not to be unreasonably withheld or delayed;
provided that it is understood that it shall be reasonable for the Borrower to
withhold consent to a new participant if such new participant is a hedge fund,
private equity fund or any entity that is a direct competitor of the Borrower
and is in the hotel business or provides advisory services to the hotel
business) and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person, a Defaulting Lender, or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) the consent of the Borrower and the
Administrative Agent shall not be required if such participation is sold to a
Lender, an Affiliate of a Lender or an Approved Fund, (v) the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing at the time of such sale of a participation, and (vi) the Borrower
shall be deemed to have consented to any such sale of a participation unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Sections 
11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



89

 

 



(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

11.07        Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its auditors and to Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 11.01 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



90

 

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08        Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09        Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



91

 

 

11.11        Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12        Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

11.13        Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)                such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)                such assignment does not conflict with applicable Laws; and

 



92

 



 

(e)                in the case of an assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14        Governing Law; Jurisdiction; Etc.

 

(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH  (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 



93

 

 

(d)                SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, and the Lenders, on the other hand, (B) each of the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii)(A) the Administrative Agent and the Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 



94

 

 

11.17        Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18        USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19        Time of the Essence. Time is of the essence of the Loan Documents.

 

11.20        Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 



95

 

 

11.21        ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.22        Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                As used in this Section 10.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

96

 

 

 

[Signature Pages Follow]

 



97

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited liability company      
By:       Name:       Title:    

 

Signature Page to Credit Agreement



 



 

 

 

  Ashford Inc., a Nevada corporation       By:     Name:       Title:  

 

Signature Page to Credit Agreement

 

 

 



 

 

bank of america, n.a., AS

Administrative Agent

      By:       Name:       Title:  

 

Signature Page to Credit Agreement

 



 

 

 

  bank of america, n.a., as a Lender     By:       Name:       Title:  

 

Signature Page to Credit Agreement

 

 

 



 



SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender Commitment Applicable Percentage Bank of America, N.A. $35,000,000.00
100.000000000% Total $35,000,000.00 100.000000000%

 



 

 

 

SCHEDULE 5.06

 

Litigation

 

None.

 

 

 



 

SCHEDULE 5.08(b)

 

EXISTING LIENS

 

loan parties and advisory subsidiaries

 

The following Personal Property Leases constitute leases of personal property
under a Key Money Investment transaction. Each Advisory Subsidiary has granted a
Lien in the personal property to the lender of the counterparty.

 



Hotel / Advisory Subsidiary Personal Property Lease

Hotel: Embassy Suites New York

 

Advisory Subsidiary: Ashford New York Leasing LLC

 

Personal Property Lease dated May 29, 2019, by and between Ashford New York
Leasing LLC and Ashford TRS New York LLC

Hotel: Hilton Alexandria

 

Advisory Subsidiary: Ashford Alexandria Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Alexandria Leasing LLC and Ashford TRS Alexandria LLC

Hotel: Hilton Boston Back Bay

 

Advisory Subsidiary: Ashford Boston Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford Boston
Leasing LLC and PIM TRS Boston Back Bay LLC

Hotel: Hilton Scotts Valley California

 

Advisory Subsidiary: Ashford Scotts Valley Leasing LLC

 

Personal Property Lease dated March 18, 2019, by and between Ashford Scotts
Valley Leasing LLC and Ashford TRS Scotts Valley LLC

Hotel: Indigo Atlanta

 

Advisory Subsidiary: Ashford Atlanta Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford Atlanta
Leasing LLC and Ashford TRS Atlanta Peachtree LLC

Hotel: La Posada Santa Fe

 

Advisory Subsidiary: Ashford Posada Leasing LLC

 

Personal Property Lease dated March 28, 2019, by and between Ashford Posada
Leasing LLC and Ashford TRS Posada LLC

Hotel: W-Minneapolis

 

Advisory Subsidiary: Ashford Minneapolis Leasing LLC

 

Personal Property Lease dated December 11, 2018, by and between Ashford
Minneapolis Leasing LLC and Ashford TRS Chambers LLC

Hotel: W-Minneapolis

 

Advisory Subsidiary: Ashford Minneapolis Leasing LLC

 

Personal Property Lease dated March 11, 2019, by and between Ashford Minneapolis
Leasing LLC and Ashford TRS Chambers LLC

Hotel: Le Pavillon New Orleans

 

Advisory Subsidiary: Ashford Pav Leasing LLC

 

Personal Property Lease dated February 22, 2017, by and between Ashford Pav
Leasing LLC and Ashford TRS Le Pavillon LLC

 

Schedule 5.08(b)

 

 

 

 

 

Hotel / Advisory Subsidiary Personal Property Lease

Hotel: Renaissance Nashville

 

Advisory Subsidiary: Ashford Nashville Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Nashville Leasing LLC and Ashford TRS Nashville LLC

Hotel: Westin Princeton

 

Advisory Subsidiary: Ashford Princeton Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Princeton Leasing LLC and HHC TRS Princeton LLC

Hotel: Hotel Yountville

 

Advisory Subsidiary: Ashford Yountville II LLC

 

Personal Property Lease dated June 26, 2019, by and between Ashford Yountville
II Leasing LLC and Ashford TRS Yountville II LLC

Hotel: Ritz-Carlton Sarasota

 

Advisory Subsidiary: Ashford Sarasota Leasing LLC

 

Personal Property Lease dated July 1, 2019, by and between Ashford Sarasota
Leasing LLC and Ashford TRS Sarasota LLC

 

Schedule 5.08(b) 

 



 

 

 

SCHEDULE 5.08(c)

 

Owned OR GROUND LEASED Real Property

 

1.The Marietta Lease.

 

Schedule 5.08(c)

 



 

 

 

SCHEDULE 5.08(d)

 

EXISTING INVESTMENTS

 

None.

 



Schedule 5.08(d)



 



 

 

 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

None.

 



Schedule 5.09



 

 

 



 

SCHEDULE 5.12(d)

 

ERISA MATTERS

 

None.

 



Schedule 5.12(d)



 

 

 



 

 

 

SCHEDULE 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;
LOAN PARTIES

  

Part (a) - Subsidiaries:

 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type



AIM General Partner, LLC DE 47-1586199 Excluded Subsidiary Ashford Hospitality
Advisors LLC 100% Member AIM Management Holdco, LLC DE

47-1766920

 

Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member AIM Performance
Holdco, LP DE 47-1767047 Excluded Subsidiary

AIM General Partner, LLC

 

Ashford Hospitality Advisors LLC

 

Monty Bennett

 

Rob Hays

 

0.01%

 

59.99%

 

25%

 

15%

 

GP

 

LP

 

LP

 

LP

 

AIM REHE Funds GP, LP DE 47-1736613 Excluded Subsidiary

AIM General Partner, LLC

 

AIM Performance Holdco, LP

 

0.01%

 

99.99%

 

GP

 

LP

 

AINC Bar Draught LLC DE 84-2183917 Excluded Subsidiary Ashford Hospitality
Services LLC 55% Member AINC Kalibri Holdco LLC DE 47-4115100 Loan Party Ashford
Hospitality Advisors LLC 100% Member Ashford Advisors, Inc. DE 47-5064999 Loan
Party Ashford Hospitality Holdings, LLC 100% Stock Ashford Alexandria Leasing
LLC DE 83-2761202 Excluded Subsidiary Ashford Hospitality Advisors LLC 100%
Member Ashford Atlanta II Junior Leasing LLC DE 84-3452776 Excluded Subsidiary
Ashford Hospitality Advisors LLC 100% Member Ashford Atlanta II Leasing LLC DE
84-3427898 Excluded Subsidiary Ashford Atlanta II Senior Leasing LLC 100% Member
Ashford Atlanta II Senior Leasing LLC DE 84-3452685 Excluded Subsidiary Ashford
Atlanta II Junior Leasing LLC 100% Member Ashford Atlanta Leasing LLC DE
83-2795378 Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member

 

Schedule 5.13



 



 

 

 

 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type Ashford Boston Leasing LLC DE 83-2779114 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Member Ashford Hospitality Advisors LLC DE
46-2496748 Loan Party

Ashford Advisors, Inc.

100% Member Ashford Hospitality Holdings LLC DE 82-1144434 Borrower

Ashford OAINC, Inc.

 

Unitholders

 

Ashford Inc.

 

Ashford OAINC II Inc.

 

99.8%

 

0.2%

 

0%

 

0%

 

Member

 

Member

 

Pref Units

 

Pref Units

 

Ashford Hospitality Select Limited Partnership DE 47-3103285 Excluded Subsidiary

Ashford Select OP General Partner LLC

 

Ashford Select OP Limited Partner LLC

 

0%

 

100%

 

GP

 

LP

 

Ashford Hospitality Select, Inc. MD 47-2914626 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Shareholder Ashford Hospitality Services LLC DE
81-5414279 Excluded Subsidiary Ashford Advisors, Inc. 100% Member Ashford Inc.  
NV 84-2331507 Parent Public company     Ashford Investment Management, LLC DE
47-1530987 Excluded Subsidiary AIM Management Holdco, LLC 100% Member Ashford
Lending Corporation DE 47-1296460 Loan Party Ashford Hospitality Advisors LLC
100% Member Ashford Minneapolis Leasing LLC DE 83-2795424 Excluded Subsidiary
Ashford Hospitality Advisors LLC 100% Member Ashford Nashville Leasing LLC DE
83-2812145 Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member
Ashford New York Leasing LLC DE 83-4340928 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Member Ashford OAINC II Inc. MD 82-5237353 Loan
Party Ashford Inc. 100% Stock Ashford OAINC, Inc.   MD 46-5292553 Loan Party
Ashford OAINC II Inc. 100% Stock Ashford Palm Springs Junior Leasing LLC DE
84-3981037 Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member
Ashford Palm Springs Leasing LLC DE 84-3980963 Excluded Subsidiary Ashford Palm
Springs Senior Leasing LLC 100% Member Ashford Palm Springs Senior Leasing LLC
DE 84-3997923 Excluded Subsidiary Ashford Palm Springs Junior Leasing LLC 100%
Member

 

Schedule 5.13



 



 

 

 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type Ashford Pav Leasing LLC DE 81-4953181 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Member Ashford Posada Leasing LLC DE 83-3750343
Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member Ashford
Princeton Leasing LLC DE 83-2761287 Excluded Subsidiary Ashford Hospitality
Advisors LLC 100% Member Ashford Sarasota Leasing LLC DE 84-1985584 Excluded
Subsidiary Ashford Hospitality Advisors LLC 100% Member Ashford Scotts Valley
Leasing LLC DE 83-3700119 Excluded Subsidiary Ashford Hospitality Advisors LLC
100% Member Ashford Securities LLC DE 84-2665678 Excluded Subsidiary Kylemore
Holdings LLC 100% Member Ashford Select OP Limited Partner LLC DE 47-3096747
Excluded Subsidiary Ashford Hospitality Select, Inc. 100% Member Ashford Select
OP General Partner LLC DE 47-3096666 Excluded Subsidiary Ashford Hospitality
Select, Inc. 100% Member Ashford Select TRS Corporation DE 47-3103212 Excluded
Subsidiary Ashford Hospitality Select Limited Partnership 100% Stockholder
Ashford Yountville II Leasing LC DE 84-1985542 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Member Entrava     Excluded Subsidiary OpenKey,
Inc. 100%   Island Time Watersports (Carribean) LLC USVI 82-3180552 Excluded
Subsidiary

Red Management, LLC

 

Troy Neill

 

95%

 

5%

 

Member

 

Member

 

J&S Audio Visual Communications LLC TX 75-2106422 Excluded Subsidiary
Presentation Technologies, LLC 100% Member J&S Audio Visual Dominican Republic
L.P. TX 26-4189576 Excluded Subsidiary

J&S DR GP, LLC

 

PT DR Holdings, LLC

 

1% GP

 

99% LP

 

GP

 

LP

 

J&S Audio Visual Mexico S. de R.L. Mex   Excluded Subsidiary

J&S Audio Visual communications LLC

 

Presentation Technologies, LLC

 

97.05%

 

2.95%

 

Member

 

Member

 

J&S DR GP, LLC DE 82-3180636 Excluded Subsidiary Presentation Technologies, LLC
100% Member Kylemore Holdings LLC DE 84-2283011 Excluded Subsidiary Ashford
Hospitality Advisors LLC 100% Member

 

Schedule 5.13



 

 

 



 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type Lady Lynsey Catamaran, LLC DE 84-3270228 Excluded Subsidiary Island Time
Watersports (Caribbean) LLC 100% Member Lismore Capital LLC DE   Loan Party
Ashford Hospitality Advisors LLC 100% Member Marietta Leasehold GP LLC DE
20-4651153 Excluded Subsidiary Ashford Hospitality Advisors LLC 100% Member
Marietta Leasehold L.P. DE 20-4651250 Excluded Subsidiary

Marietta Leasehold GP LLC

 

Ashford Hospitality Advisors LLC

 

0.1%

 

99.9%

 

GP

 

LP

 

OpenKey, Inc. DE 81-0759100 Excluded Subsidiary Ashford Lending Corporation 44%
Stock Original Lismore LLC DE 82-1927994 Excluded Subsidiary Ashford Hospitality
Services LLC 100% Member PRE Opco, LLC DE

81-4780296

 

 

Excluded Subsidiary

Ashford Hospitality Services LLC

 

PAFR, LLC (third party)

 

Brault Enterprises, LLC (third party)

 

70%

 

20%

 

10%

 

Member

 

Member

 

Member

 

Premier Project Management LLC MD 32-0569521 Loan Party Ashford Hospitality
Advisors LLC 100% Member Presentation Technologies, LLC DE 75-2335357 Excluded
Subsidiary

PT Holdco, LLC

 

PT Intermediate, LLC (third party)

 

85%

 

15%

 

Member

 

Member

 

PT DR Holdings, LLC   82-3157267 Excluded Subsidiary Presentation Technologies,
LLC 100% Member PT Holdco, LLC DE 82-2190164 Excluded Subsidiary Ashford
Hospitality Services LLC 100%

Member

 

Real Estate Advisory Holdings LLC DE 83-2986795 Excluded Subsidiary Original
Lismore LLC 30% Member RED Catamaran One, LLC DE 83-0808939 Excluded Subsidiary
Island Time Watersports (Carribean) LLC 100% Member RED Catamaran Two LLC DE
83-0863543 Excluded Subsidiary Island Time Watersports (Caribbean) LLC 100%
Member RED Ferry Services LLC DE 82-5337970 Excluded Subsidiary Island Time
Watersports (Caribbean) LLC 100% Member RED Hospitality & Leisure Key West, LLC
DE RED H&L Excluded Subsidiary RED Hospitality & Leisure LLC 100% Member

 

Schedule 5.13

 

 

 



 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type RED Hospitality & Leisure LLC DE 82-3199024 Excluded Subsidiary

Ashford Hospitality Services LLC

 

Chris Batchelor (third party)

85%

 

15%

Member

 

Member

RED Island Dinghy Vessel LLC DE 82-3225118 Excluded Subsidiary Island Time
Watersports (Caribbean) LLC 100% Member RED Island Soul Vessel LLC DE 82-3225074
Excluded Subsidiary Island Time Watersports (Caribbean) LLC 100% Member RED
Island Time Vessel LLC DE 82-3199094 Excluded Subsidiary Island Time Watersports
(Caribbean) LLC 100% Member RED Marine Key West, LLC DE   Excluded Subsidiary
RED Hospitality & Leisure Key West, LLC 100% Member REM Steamboat LLC DE
84-3798568 Excluded Subsidiary Remington Holdings, L.P. 100% Member Remington
Alexandria Employers, LLC DE 84-2961529 Excluded Subsidiary Remington Holdings,
L.P. 100% Member Remington Anchorage Employers, LLC DE 27-1859437 Excluded
Subsidiary Remington Holdings, L.P. 100% Member Remington Boston Employers, LLC
DE 45-2843783 Excluded Subsidiary Remington Holdings, L.P. 100% Member Remington
Costa Mesa Employers, LLC DE 27-3710593 Excluded Subsidiary Remington Holdings,
L.P. 100% Member Remington Holdings GP, LLC DE 26-4058388 Excluded Subsidiary
Ashford Hospitality Services LLC 100% Member Remington Holdings, L.P. DE
26-4058564 Excluded Subsidiary

Remington Holdings GP, LLC

 

Ashford Hospitality Services LLC

 

0.1%

 

99.9%

 

GP

 

LP

 

Remington Hotels, LLC DE 20-0558870 Excluded Subsidiary Remington Holdings, L.P.
100% Member Remington Lodging & Hospitality – Annapolis LLC DE 27-5012587
Excluded Subsidiary Remington Holdings, L.P. 98% Member Remington Lodging &
Hospitality – Linthicum, LLC DE 27-5012646 Excluded Subsidiary Remington
Holdings, L.P. 98% Member Remington Lodging & Hospitality, LLC DE 20-0111553
Excluded Subsidiary Remington Holdings, L.P. 100% Member Remington Long Island
Employers, LLC DE 35-2460537 Excluded Subsidiary Remington Holdings, L.P. 100%
Member

 

Schedule 5.13

 



 

 

 

Entity Name State Tax ID # Subsidiary
Designation Equity Interests Owned By Equity
% of
Owner Equity
Entity
Type Remington Midtown Manhattan Employers, LLC DE 83-2908204 Excluded
Subsidiary Remington Holdings, L.P. 100% Member Remington Parsippany Employers,
LLC DE 27-4704952 Excluded Subsidiary Remington Holdings, L.P. 100% Member
Remington Philly Employers, LLC DE 27-1943504 Excluded Subsidiary Remington
Holdings, L.P. 100% Member Remington Tarrytown Employers, LLC DE 84-3711234
Excluded Subsidiary Remington Holdings, L.P. 100% Member WQ Hotel Management,
LLC DE 20-4862034 Excluded Subsidiary Remington Holdings, L.P. 100% Member

 

Part (b) – Other Equity Investments of Loan Parties:

 

In addition to those disclosed in Part (a) above, AINC Kalibri Holdco LLC owns
an approximately 2.3085% equity interest in Kalibri Labs, LLC.

 

Part (c) – Equity Interests in Loan Parties:

 

Loan Party Equity Interests Owned By Equity %
of Owner Equity Interest
Type AINC Kalibri Holdco LLC Ashford Hospitality Advisors LLC 100% Member
Ashford Advisors, Inc. Ashford Hospitality Holdings LLC 100% Stock Ashford
Hospitality Advisors LLC

Ashford Advisors, Inc.

 

100% Member Ashford Hospitality Holdings LLC

Ashford OAINC, Inc.

 

Unitholders

 

Ashford Inc.

 

Ashford OAINC II Inc.

 

99.8%

 

0.2%

 

0%

 

0%

 

Member

 

Member

 

Preferred Member

 

Preferred Member

 

Ashford Lending Corporation Ashford Hospitality Advisors LLC 100% Member Ashford
OAINC II Inc.

Ashford Inc.

 

Ashford Inc.

 

100%

 

0%

 

Stock

 

Preferred Stock

 

Ashford OAINC, Inc. Ashford OAINC II Inc. 100% Stock Ashford Inc. Public
shareholders 100% Stock Lismore Capital LLC Ashford Hospitality Advisors LLC
100% Member Premier Project Management LLC Ashford Hospitality Advisors LLC 100%
Member

 

Schedule 5.13

 



 

 

 

Part (d) – Loan Party Information:

 

Loan Party State Tax ID #. Chief Executive Office/
Sole Place of Business AINC Kalibri Holdco LLC DE 47-4115100 14185 Dallas
Parkway, STE 1100
Dallas, TX  75254 Ashford Advisors, Inc. DE 47-5064999 14185 Dallas Parkway, STE
1100
Dallas, TX  75254 Ashford Hospitality Advisors LLC DE 46-2496748 14185 Dallas
Parkway, STE 1100
Dallas, TX  75254 Ashford Hospitality Holdings LLC DE 82-1144434 14185 Dallas
Parkway, STE 1100
Dallas, TX  75254 Ashford Lending Corporation DE 47-1296460 14185 Dallas
Parkway, STE 1100
Dallas, TX  75254 Ashford OAINC, Inc. MD 46-5292553 14185 Dallas Parkway, STE
1100
Dallas, TX  75254 Ashford OAINC II Inc. MD 82-5237353 14185 Dallas Parkway, STE
1100
Dallas, TX  75254 Premier Project Management LLC MD 32-0569521 14185 Dallas
Parkway, STE 1100
Dallas, TX  75254 Ashford Inc. NV 84-2331507 14185 Dallas Parkway, STE 1100
Dallas, TX  75254 Lismore Capital LLC DE   14185 Dallas Parkway, STE 1100
Dallas, TX  75254

 

Schedule 5.13

 

 

 



 

SCHEDULE 5.18

 

INTELLECTUAL PROPERTY MATTERS

 

None.

 

Schedule 5.18

 

 

 



 

SCHEDULE 7.02

 

indebtedness

 

loan parties and advisory subsidiaries

 

The following Personal Property Leases constitute leases of personal property
under a Key Money Investment transaction. Each Advisory Subsidiary has granted a
Lien in the personal property to the lender of the counterparty.

 

Hotel / Advisory Subsidiary Personal Property Lease

Hotel: Embassy Suites New York

 

Advisory Subsidiary: Ashford New York Leasing LLC

 

Personal Property Lease dated May 29, 2019, by and between Ashford New York
Leasing LLC and Ashford TRS New York LLC

Hotel: Hilton Alexandria

 

Advisory Subsidiary: Ashford Alexandria Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Alexandria Leasing LLC and Ashford TRS Alexandria LLC

Hotel: Hilton Boston Back Bay

 

Advisory Subsidiary: Ashford Boston Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford Boston
Leasing LLC and PIM TRS Boston Back Bay LLC

Hotel: Hilton Scotts Valley California

 

Advisory Subsidiary: Ashford Scotts Valley Leasing LLC

 

Personal Property Lease dated March 18, 2019, by and between Ashford Scotts
Valley Leasing LLC and Ashford TRS Scotts Valley LLC

Hotel: Indigo Atlanta

 

Advisory Subsidiary: Ashford Atlanta Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford Atlanta
Leasing LLC and Ashford TRS Atlanta Peachtree LLC

Hotel: La Posada Santa Fe

 

Advisory Subsidiary: Ashford Posada Leasing LLC

 

Personal Property Lease dated March 28, 2019, by and between Ashford Posada
Leasing LLC and Ashford TRS Posada LLC

Hotel: W-Minneapolis

 

Advisory Subsidiary: Ashford Minneapolis Leasing LLC

 

Personal Property Lease dated December 11, 2018, by and between Ashford
Minneapolis Leasing LLC and Ashford TRS Chambers LLC

 



Schedule 7.02

 



 

 

 

Hotel / Advisory Subsidiary Personal Property Lease

Hotel: W-Minneapolis

 

Advisory Subsidiary: Ashford Minneapolis Leasing LLC

 

Personal Property Lease dated March 11, 2019, by and between Ashford Minneapolis
Leasing LLC and Ashford TRS Chambers LLC

Hotel: Le Pavillon New Orleans

 

Advisory Subsidiary: Ashford Pav Leasing LLC

 

Personal Property Lease dated February 22, 2017, by and between Ashford Pav
Leasing LLC and Ashford TRS Le Pavillon LLC

Hotel: Renaissance Nashville

 

Advisory Subsidiary: Ashford Nashville Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Nashville Leasing LLC and Ashford TRS Nashville LLC

Hotel: Westin Princeton

 

Advisory Subsidiary: Ashford Princeton Leasing LLC

 

Personal Property Lease dated December 31, 2018, by and between Ashford
Princeton Leasing LLC and HHC TRS Princeton LLC

Hotel: Hotel Yountville

 

Advisory Subsidiary: Ashford Yountville II LLC

 

Personal Property Lease dated June 26, 2019, by and between Ashford Yountville
II Leasing LLC and Ashford TRS Yountville II LLC

Hotel: Ritz-Carlton Sarasota

 

Advisory Subsidiary: Ashford Sarasota Leasing LLC

 

Personal Property Lease dated July 1, 2019, by and between Ashford Sarasota
Leasing LLC and Ashford TRS Sarasota LLC

 

Schedule 7.02

 

 

 



 



SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

None.

 

Schedule 7.09

 



 

 

 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Ashford Hospitality Holdings LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention:  Deric Eubanks
Telephone:  972-778-9451
Telecopier: 972-490-9605
Electronic Mail:  deubanks@ashfordinc.com
Website Address:  http://www.ashfordinc.com/
U.S. Taxpayer Identification Number:  82-1144434

 

PARENT:

 

Ashford Inc. 
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention:  Deric Eubanks
Telephone:  972-778-9451
Telecopier: 972-490-9605
Electronic Mail:  deubanks@ashfordinc.com
Website Address:  http://www.ashfordinc.com/      
U.S. Taxpayer Identification Number:  84-2331507

 

In each case, with a copy to:

 

Winston & Strawn LLP

2121 North Pearl Street, Suite 900

Dallas, TX 75201

Attention: Jordan Klein; Brian Jansen

Telephone: 214-453-6426

Electronic Mail: jmklein@winston.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments):
Bank of America, N.A.
2380 Performance Drive, Building C
Mail Code: TX2-984-03-23
Richardson, TX 75082
Attention: Kesha Martinez
Telephone: 469-201-8836
Telecopier: 214-290-9416
Electronic Mail:  kesha.martinez@bankofamerica.com


 

Schedule 11.02 – Page 1 

 



 

 

 

Account No.: 1366072250600
Ref:  Wire Clearing Acct for Syn Loans - LIQ
ABA# 026009593

 

Other Notices as Administrative Agent: (for Credit Extensions) 

Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-64-01
Dallas, TX  75202
Attention:  Suzanne Pickett
Telephone: 214-209-0936
Telecopier: 
Electronic Mail:  Suzanne.pickett@baml.com

 

Schedule 11.02 – Page 2

 



 

 

 



EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 1, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), certain Affiliates of the Borrower from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not defined
herein shall have the meanings ascribed to them by the Credit Agreement.

 

  The undersigned hereby requests (select one):       ¨ A Borrowing of Loans    
  ¨ A conversion or continuation of Loans       1. On
                                                                (a Business
Day).       2. In the amount of $
                                                                 3. Comprised of
                                                                             
                                       [Type of Loan requested]       4. For
Eurodollar Rate Loans: with an Interest Period of                   months.

 

[Signature page follows]

 

Exhibit A – Page 1

 





 

 

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
Borrowing.

 

  ASHFORD HOSPITALITY holdings llc           By:       Name:     Title:

 

Exhibit A – Page 2

 



 

 

 



 

EXHIBIT B

 

FORM OF NOTE

 

___________, ____

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of March 1, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, certain Affiliates of the Borrower from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent. Capitalized terms used but not defined herein shall
have the meanings ascribed to them by the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit B – Page 1

 



 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  ASHFORD HOSPITALITY holdings llc       By:       Name:     Title:

 



Signature Page to
Form of Note

 







 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan Made   Amount of Loan Made   End of Interest Period   Amount
of Principal or Interest Paid This Date   Outstanding Principal Balance This
Date   Notation Made By                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                 

 



 

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________, ____

 

To:      Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 1, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), Ashford Inc., a Nevada corporation (the
“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not defined herein
shall have the meanings ascribed to them by the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Parent, and that, as
such, he/she is authorized to execute and deliver this compliance certificate
(this “Certificate”) to the Administrative Agent on the behalf of the Parent,
for itself and on behalf of Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.       The Parent has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.       The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of the Consolidated
Parties in accordance with GAAP as at such date and for such period, subject
only to normal year-end audit adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Parties during the accounting period covered by such financial
statements.

 

3.       A review of the activities of the Consolidated Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Consolidated Parties
performed and observed all its Obligations under the Loan Documents, and

 

[select one:]

 

Exhibit C – Page 1

 



 

 

 

[to the best knowledge of the undersigned, during such fiscal period the
Consolidated Parties performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

 

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.       The representations and warranties of the Borrower and the Parent
contained in Article V of the Agreement and all representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Certificate is delivered.

 

5.       The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         ,                   ,                             .

 

 

  PARENT:       ASHFORD, INC.       By:       Name:     Title:       BORROWER:  
    ASHFORD HOSPITALITY holdings llc       By:       Name:     Title:

 

Exhibit C – Page 2

 



 

 

 

 

For the Quarter/Year ended ___________________, ____ (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 7.11(a) – Consolidated Net Worth.             A. Actual Consolidated
Net Worth at Statement Date:               1. Shareholders’ Equity: $______    
          2. Reversal of (i) any effects of the application of FASB ASC No.
715: Compensation—Retirement Benefits, including any change in value from time
to time of any deferred compensation plans, (ii) any effects of any offsetting
liability to contingent consideration obligations arising out of an acquisition
and (iii) the effects of any Indebtedness effects of any Indebtedness owed by
any Consolidated Party to another Consolidated Party (including the
Inter-Company Debt) to the extent not otherwise eliminated in the consolidated
financial statements of the Consolidated Parties: $______               3.
Reversal of impact from (i) straight line rent leveling adjustments required
under GAAP and (ii) amortization of intangibles pursuant to FASB Statement No.
141: $______               4. Consolidated Net Worth (Line I.A1 plus or minus,
as applicable, Line I.A.2, plus or minus, as applicable, Line I.A.3): $______  
          B. $23,217,750               C. 75% of net equity proceeds received by
the Parent after December 31, 2019 from issuance and sale of Equity Interests of
the Parent: $______             D. Minimum required Consolidated Net Worth
(Lines I.B plus I.C): $______             E. [Excess][Deficiency] for covenant
compliance (Line I.A.4 minus I.D): $______           II. Section 7.11 (b) –
Advisory Leverage Ratio.             A. Consolidated Funded Indebtedness that is
recourse to Parent or any other Loan Party at Statement Date: $______          
B. Unrestricted Cash held by Parent or any other Loan Party: $______          
C.

Advisory EBITDA for the four (4) fiscal quarters ending on the

Statement Date (the “Calculation Period”):

$______             D. Advisory Leverage Ratio ((Line II.A minus Line II.B)
divided by Line II.C): ____ to 1          

 

Schedule 1 to
Compliance Certificate

 



 

 

 

    Maximum permitted Advisory Leverage Ratio as of the end of any fiscal
quarter of the Borrower:                    

 

2.00 to 1.0

    III. Section 7.11(c) – Consolidated Debt Service Coverage Ratio.            
A. Consolidated EBITDA for Calculation Period: $______             B.
Consolidated Interest Charges and aggregate principal amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding Consolidated Funded Indebtedness for Calculation Period: $______    
        C. Consolidated Debt Service Coverage Ratio (Line III.A divided by Line
III.B): ______ to 1               Minimum required Consolidated Debt Service
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower: 1.50
to 1.0        

 

IV. Section 7.11 (d) – Consolidated Leverage Ratio.             A. Consolidated
Funded Indebtedness at Statement Date: $______           B. Consolidated EBITDA
for the Calculation Period: $______             C. Consolidated Leverage Ratio
(Line IV.A divided by Line IV.B): ____ to 1               Maximum permitted
Consolidated Leverage Ratio at any time during any period of four fiscal
quarters of the Borrower:                    

 

3.00 to 1.0

 

V. Consolidated Fixed Charge Coverage Ratio - Amortization Amount and Restricted
Payments               A. Consolidated EBITDA for the Calculation Period plus
(ii) rentals payable under leases of real or personal, or mixed, property, less
(iii) the aggregate amount of all recurring maintenance capital expenditures:
$______        

 

Schedule 1 to
Compliance Certificate

 



 

 

 

  B. The sum of (i) Consolidated Interest Charges, (ii) the aggregate principal
amount of all regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding Consolidated Funded Indebtedness
(including, for purposes hereof, scheduled reductions in commitments (but not
the termination of the Commitments under the Inter-Company Loan Agreement), but
excluding any regularly scheduled principal payments on any such Consolidated
Funded Indebtedness which pays such Consolidated Funded Indebtedness in full,
but only to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment), (iii)
rentals payable under leases of real or personal, or mixed, property, other than
lease payments under the Marietta Lease, (iv) the aggregate amount of all
Restricted Payments (including, without limitation, with respect to the
Preferred Interests) and (v) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash, in each case, of or by Consolidated Parties
on a consolidated basis for the period of the four (4) fiscal quarters most
recently ended for the Calculation Period: $______             C. Consolidated
Fixed Charge Coverage Ratio (Line V.A divided by Line V.B): ____ to 1          

 

Schedule 1 to
Compliance Certificate

 



 

 

 

 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.Assignor[s]:         ______________________________

 

______________________________

 

[Assignor [is] [is not] a Defaulting Lender]

 



 





1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3Select as appropriate. 4Include bracketed
language if there are either multiple Assignors or multiple Assignees.

 

Exhibit D-1 – Page 1

 



 

 

 

2.Assignee[s]:         ______________________________

 

______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrower:        Ashford Hospitality Holdings LLC, a Delaware limited
liability company

 

4.Administrative Agent:         Bank of America, N.A., as the administrative
agent under the Credit Agreement

 

5.Credit Agreement:        Credit Agreement, dated as of March 1, 2018, among
the Borrower, certain Affiliates of the Borrower party thereto from time to
time, the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent

 

6.Assigned Interest[s]:

 

Assignor[s]5   Assignee[s]6    Aggregate
Amount of
Commitment/Loans
for all Lenders7    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans8    CUSIP
Number           $    $    %                $    $    %                $    $  
 %                                 

 

[7.Trade Date:      __________________]9

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 





  5 List each Assignor, as appropriate. 6List each Assignee, as appropriate.
7Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 8Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder. 9To
be completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

 

Exhibit D-1 – Page 2

 



 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



 



 

 

 

 ASSIGNOR[S]      [NAME OF ASSIGNOR]     By:   Title:      ASSIGNEE[S]    
 [NAME OF ASSIGNEE]     By:   Title:

 



Signature Page to
Form of Assignment and Assumption



 





 

 

[Consented to and]10 Accepted:      

BANK OF AMERICA, N.A., as

  Administrative Agent           By:       Title:       [Consented to:]11      
ASHFORD HOSPITALITY Holdings LLC           By:       Name:     Title:  

 



 





10To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 11To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.



 

Signature Page to
Form of Assignment and Assumption

 





 

 



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.       Assignor. (a) [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

(b) Each of Assignor and Administrative Agent hereby informs Assignee that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby or by the Credit Agreement, and that such Person has a
financial interest in the transactions contemplated hereby or by the Credit
Agreement in that such Person or an Affiliate thereof (i) may receive interest
or other payments with respect to the Loans, the Commitments and the Credit
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by Assignee or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 



Annex 1 to

Assignment and Assumption



 



 

 

 

1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 11.06(b)(iii) and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; (b) agrees that (i) it will, independently and without reliance upon
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (c) (x) represents and warrants, as of the
Effective Date, to, and (y) covenants, from the Effective Date to the date such
Person ceases being a Lender party to the Credit Agreement, for the benefit of,
Assignor, the Administrative Agent and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of Borrower or any Guarantor, that
at least one of the following is and will be true: (i) Assignee is not using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments; (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to Assignee’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and the Credit Agreement and
acquisition and holding of the Assigned Interest; (iii) (A) Assignee is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of [the][such] Assignee to enter into,
participate in, administer and perform the Loans, the Commitments and the Credit
Agreement and acquire and hold the Assigned Interest, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and the Credit Agreement and the acquisition and holding of the
Assigned Interest satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of Assignee, the requirements
of subsection (a) of Part I of PTE 84-14 are satisfied with respect to
Assignee’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and the Credit Agreement and acquisition and holding
of the Assigned Interest, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Assignor, in its sole
discretion, the Administrative Agent, in its sole discretion, and Assignee; and
(d) unless sub-clause (i) in the immediately preceding clause (c) is true with
respect to Assignee or Assignee has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), Assignee further (x) represents and warrants, as of the
Effective Date, to, and (y) covenants, from the Effective Date to the date such
Person ceases being a Lender party to the Credit Agreement, for the benefit of,
Assignor, the Administrative Agent and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of Borrower or any Guarantor,
that: (i) none of Assignor, the Administrative Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of [Assignee (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under the Credit Agreement, any Loan Document or any documents related to
thereto); (ii) the Person making the investment decision on behalf of Assignee
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and the Credit Agreement and the
acquisition and holding of the Assigned Interest is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E); (iii) the Person making the
investment decision on behalf of Assignee with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and the Credit Agreement and the acquisition and holding of the
Assigned Interest is capable of evaluating investment risks independently, both
in general and with regard to particular transactions and investment strategies
(including in respect of the Obligations); (iv) the Person making the investment
decision on behalf of Assignee with respect to the entrance into, participation
in, administration of and performance of the Loans, the Commitments and the
Credit Agreement and the acquisition and holding of the Assigned Interest is a
fiduciary under ERISA or the Code, or both, with respect to the Assigned
Interest, the Loans, the Commitments and the Credit Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder and
thereunder; and (v) no fee or other compensation is being paid directly to
Assignor, the Administrative Agent or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Assigned
Interest, the Loans, the Commitments or the Credit Agreement.

 

Annex 1 to

Assignment and Assumption

 



 

 

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the] [the relevant] Assignee.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1 to

Assignment and Assumption

 



 

 

 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(see attached)

 

Exhibit D-2 – Page 1

 



 

 

 

EXHIBIT E

 

FORM OF GUARANTY AGREEMENT

 

(see attached)

 

Exhibit E – Page 1

 



 

 

 

EXHIBIT F

 

FORM OF SECURITY and pledge AGREEMENT

 

(see attached)

 

Exhibit F – Page 1

 



 

 

 

EXHIBIT G

 

OPINION MATTERS
COUNSEL TO LOAN PARTIES

 

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

Sections 5.01(a), (b)(ii) and (c) (as to identified jurisdictions only)

 

Section 5.02 (in the case of Section 5.02(b), as to identified Material
Contracts and orders only)

 

Section 5.03

 

Section 5.04

 

Section 5.14(b)

 

Exhibit G – Page 1

 



 

 

 

EXHIBIT H-1

 

Form of

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 1, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), certain Affiliates of the Borrower from time
to time party thereto, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:      Name:       Title:    

 

Date: ________ __, 20[ ]

 

Exhibit H-1

 



 

 

 

EXHIBIT H-2

 

Form of

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 1, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), certain Affiliates of the Borrower from time
to time party thereto, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

  

[NAME OF PARTICIPANT]   By:      Name:       Title:    

 

Date: ________ __, 20[ ]

 

Exhibit H-2

 



 

 

 

EXHIBIT H-3

 

Form of

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 1, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), certain Affiliates of the Borrower from time
to time party thereto, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

  

[NAME OF PARTICIPANT]   By:      Name:       Title:    

 

Date: ________ __, 20[ ]

 

Exhibit H-3

 



 

 

 

EXHIBIT H-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 1, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashford Hospitality Holdings LLC, a Delaware limited
liability company (the “Borrower”), certain Affiliates of the Borrower from time
to time party thereto, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

  

[NAME OF LENDER]   By:      Name:       Title:    

 

Date: ________ __, 20[ ]

 

Exhibit H-4

 



 

 

 

EXHIBIT I

 

FORM OF

 

solvency certificate

 

ashford inc.

ASHFORD hospitality holdings llc

ASHFORD advisors, inc.

Ashford Hospitality Advisors LLC

Lismore Capital LLC

AINC Kalibri Holdco LLC

Ashford LENDING CORPORATION
Ashford oainc ii, inc.
Premier Project management llc

 

March 1, 2018

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.                   I am the Chief Financial Officer of Ashford Inc., a
Maryland corporation (“Parent”), which is the member Ashford Hospitality
Holdings LLC, a Delaware limited liability company (“Borrower”). Borrower is the
sole stockholder of Ashford Advisors, Inc., a Delaware corporation (“Advisors”).
Advisors is the sole member of Ashford Hospitality Advisors LLC, a Delaware
limited liability company (“Hospitality Advisors”). Hospitality Advisors is the
sole member of Ashford Lending Corporation, a Delaware corporation (“Lending”),
Lismore Capital LLC, a Delaware limited liability company (“Lismore”), Ashford
OAINC II, Inc., a Delaware corporation (“OAINC”), Premier Project Management
LLC, a Delaware limited liability company (“Project”) and AINC Kalibri Holdco
LLC, a Delaware limited liability company (together with the Parent, Borrower,
Advisors, Hospitality Advisors, Lending, Lismore, OAINC and Project the “Loan
Parties”).

 

2.                   This Solvency Certificate (this “Certificate”) is delivered
in connection with that certain Credit Agreement dated as of March 1, 2018 (as
amended, modified, supplemented, renewed or extended, and all restatements
thereof and any agreement that refinances the indebtedness thereunder, the
“Credit Agreement”), among Borrower, Parent, the Lenders then or thereafter
party thereto, and Bank of America, N.A., as Administrative Agent.

 

3.                   I have reviewed the terms of Sections 4.01(a)(vii) of the
Credit Agreement and the term “Solvent” as defined in the Credit Agreement and
the other definitions and provisions contained in the Credit Agreement and the
other Loan Documents relating thereto and, in my opinion, I have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

 

4.                   I, solely in my capacity as Chief Financial Officer of the
Parent, and not in my individual capacity, hereby certify that each of the Loan
Parties is Solvent on the date hereof and will be Solvent immediately after
giving effect to the Credit Agreement.

 

5.                   Terms not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

 

[Signature page follows.]

 

Exhibit I

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first above written.

 

  ASHFORD INC.           By:       Name:     Title:

 

Exhibit I

 



 

 